2013 COPS Hiring Program (CHP)
Grant Owner’s Manual

U.S. Department of Justice. Office of Community Oriented Policing Services
Joshua Ederheimer, Acting Director

www.cops.usdoj.gov

2013 COPS Hiring Program (CHP)
Grant Owner’s Manual
This manual was created to assist COPS Hiring Program (CHP) grantees with the administrative and financial matters
associated with their grant.
For more information about your CHP grant, please contact your COPS Grant Program Specialist. If you do not know
the name or telephone number of your Grant Program Specialist, please contact the COPS Office Response Center at
800-421-6770.

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
The COPS Office online: www.cops.usdoj.gov
August 2013

COPS Hiring Program (CHP) Grant Owner's Manual

CONTENTS
GETTING STARTED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
I. GRANT ACCEPTANCE, TERMS, AND CONDITIONS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
The Award Document. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Grant Conditions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Reasons for Grant Conditions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Review of Grant Conditions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
1. Grant Owner’s Manual. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
2. Assurances and Certifications. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
3. Allowable Costs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
4. Local Match . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
5. Supplementing, Not Supplanting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
6. Retention. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
7. Extensions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
8. Modifications . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
9. Evaluations. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
10. Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
11. Federal Civil Rights Laws. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
12. Equal Employment Opportunity Plan (EEOP). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
13. Grant Monitoring Activities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
14. Employment Eligibility . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
15. Community Policing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
16. Community Policing Self Assessment Tool (CP-SAT). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
17. Contracts With Other Jurisdictions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
18. False Statements. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
19. Additional High-Risk Grantee Requirements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
20. System for Award Management (SAM) and Universal Identifier Requirements. . . . . . . . . . . . . 18
21. Reporting Subawards and Executive Compensation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
What are the specific rules regarding termination of grant funding?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
Accepting the Grant Award. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
Who should sign the Award Document for our agency?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
By when must the Award Document be signed?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
II. ACCESSING GRANT FUNDS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
Payment Method. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
What method of payment is used?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
Setting Up Your Account . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
How do we set up a GPRS account?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
How do we fill out the payment enrollment forms?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
When should Federal Financial Reports be filed?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
Additional Payment Questions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
Can we receive advances?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
How often can we request reimbursement of costs?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
Can we earn interest on our grant funds?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

i

COPS Hiring Program (CHP) Grant Owner's Manual

III. FINANCIAL RECORD MAINTENANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
Accounting Systems and Records. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
What accounting systems are required?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
What records must be kept?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
How long must documents be kept? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
What if we have more than one grant?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
Who may access our records?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
IV. FEDERAL AUDIT REQUIREMENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
Requirements and Audits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
What are the regulations governing Single Audit Act (SAA) requirements?. . . . . . . . . . . . . . . . . . . . . . . . 27
Who must have an SAA audit?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
What is the role of the Office of the Inspector General (OIG)?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
How are COPS Office grants selected for an OIG audit?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
Typical Audit Findings. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
V. REPORTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
Federal Financial Reports. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
How do we file a Federal Financial Report? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
When are Federal Financial Reports due? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
How will grant funds be monitored?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
Program Progress Reports. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
How do we file a Program Progress Report? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
How do we obtain online access to complete the Program Progress Report? . . . . . . . . . . . . . . . . . . . . . 30
Do we need to request a Program Progress Report? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
When are Program Progress Reports due? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
What kind of information will these reports require? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
What if we make a mistake or need to modify the report after it is submitted? . . . . . . . . . . . . . . . . . . . 31
Will the data that we submit be publicly available? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
Contact Points to Obtain Technical Assistance and Report Violations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
VI. COMMUNITY POLICING ACTIVITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
VII. WHEN THE GRANT PERIOD HAS ENDED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
Final Federal Financial Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
When should all of the grant monies be spent? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
Final Program Progress (Closeout) Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
Retention. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
VIII. CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
IX. GLOSSARY OF TERMS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
X. APPENDIXES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
Appendix A – List of Source Documents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
Appendix B – Assurances and Certifications . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41
Appendix C – Community Policing Defined . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48
Appendix D – COPS Hiring Program (CHP) File Management: Documents
to Maintain in CHP Grant File . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54
Appendix E – Memorandum of Understanding Guidance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58

ii

COPS Hiring Program (CHP) Grant Owner's Manual

GETTING STARTED
Congratulations on receiving a grant from the U.S. Department of Justice, Office of Community Oriented
Policing Services (COPS Office). COPS Hiring Program (CHP) grants provide funding directly to law
enforcement agencies to hire and/or rehire career law enforcement officers for the advancement of public
safety through an increase in their community policing capacity and crime prevention efforts.
2013 CHP grants will cover up to 75 percent of the approved entry-level salary and fringe benefits of each
newly hired and/or rehired, full-time sworn career law enforcement officer over the three-year (36 months)
grant period, with a minimum 25 percent local cash match requirement and a maximum federal share of
$125,000 per officer position. CHP grant funding is based on your agency’s entry-level salary and fringe
benefits for full-time officers at the time of the grant application. Any additional costs above the approved
entry-level salaries and fringe benefits are the responsibility of the grantee agency. Furthermore, all grant
recipients must retain any CHP-funded officer positions awarded for at least 12 months after the 36
months of federal funding has ended for each position.
Funding under this program may be used to:

• Hire new officers, which includes filling existing officer vacancies that are no longer funded in your

agency’s budget. These positions must be in addition to your current budgeted (funded) level of
sworn officer positions, and the officers must be hired on or after the official grant award start date as it
appears on your agency’s Award Document.

• Rehire officers laid off by any jurisdiction as a result of state, local, or Bureau of Indian Affairs (BIA)

budget cuts. The rehired officers must be rehired on or after the official grant award start date as it
appears on your agency’s Award Document. Documentation must be maintained showing the date(s)
that the positions were laid off and rehired.

• Rehire officers who were, at the time of grant application, scheduled to be laid off (by your jurisdiction) on

a specific future date as a result of state, local, or BIA budget cuts. Grantees will be required to continue
funding the positions with local funding until the date(s) of the scheduled lay-offs. The dates of the
scheduled lay-offs and the number of positions affected must have been identified in the 2013 CHP
application. In addition, documentation must be maintained detailing the dates and reason(s) for the
lay-offs. Furthermore, agencies are required to maintain documentation that demonstrates that the
scheduled lay-offs are occurring for local economic reasons unrelated to the availability of CHP grant
funds. Such documentation may include local council meeting minutes, memoranda, notices, or orders
discussing the lay-offs, budget documents ordering jurisdiction-wide budget cuts, and/or notices
provided to the individual officers regarding the lay-offs.

The allowable uses of your agency’s CHP grant are specified on the CHP Financial Clearance Memorandum.
If your agency’s local fiscal conditions have changed since submitting the 2013 CHP application and your
agency wishes to modify its CHP grant to reprogram awarded funding into a different hiring funding
category, please refer to page 11 of this manual for detailed information on requesting a post-award grant
modification.
This CHP Grant Owner’s Manual will assist your agency with the administrative and financial matters
associated with your grant. It was developed by the COPS Office to ensure that all CHP grantees clearly
understand and meet the requirements of their grant. Please review this manual carefully, because a
failure to follow grant requirements can have serious ramifications. Please do not hesitate to call the COPS
Office Response Center at 800-421-6770 if you need assistance with the implementation of your grant.
Thank you for providing us with the opportunity to work in partnership with your community.

1

COPS Hiring Program (CHP) Grant Owner's Manual

I. GRANT ACCEPTANCE, TERMS, AND CONDITIONS
To officially accept and begin your COPS Hiring Program grant, your agency must access
www.cops.usdoj.gov and select the Account Access link in the upper right corner to log in, review, and
electronically sign the Award Document (including the Grant Terms and Conditions) and, if applicable, the
Special Award Conditions and/or High Risk Conditions, within 90 days of the date shown on the award
congratulatory letter.
Your agency will not be able to draw down grant funds until the COPS Office receives your signed Award
Document. For more information on drawing down grant funds, please see Section II, “Accessing Grant Funds.”

The Award Document
The Award Document is the document indicating your official grant funding amount, the number of officer
positions awarded, the type of positions awarded, the grant number, the grant conditions, and the award
start and end dates.
The Award Document is pre-printed with your agency’s law enforcement and government executives’
names and addresses. If this information is incorrect or has changed, please complete the Change
of Information (COI) form online at www.cops.usdoj.gov through the Account Access link. If the law
enforcement or government official has changed since the time of application, please have the current
law enforcement executive and/or government executive for your agency create an account through the
Account Access link, log in through the Account Access link, and sign the Award Document, once a COI
form has been submitted. Once you have reviewed your Award Document, please electronically sign it, and
make a copy of all pages of the document for your records, along with all award condition pages, within 90
days of the date shown on the award congratulatory letter.
The award start date indicated on the Award Document means that your agency may be reimbursed for
any allowable costs incurred on or after this date. The duration of your CHP grant award is three years (36
months) of funding for each position awarded.
Your grant number is in the following format: 2013-ULWX-0000 or 2013-UMWX-0000 for grants awarded
in Fiscal Year (FY) 2013. The COPS Office tracks grant information based upon this number. Therefore, it is
important to have your agency’s grant number (and/or your agency’s ORI number) readily available when
corresponding with the COPS Office.
Your ORI number begins with your state abbreviation followed by five numbers and/or letters (e.g., VA00000).
This number is assigned by the Federal Bureau of Investigation (FBI) for use in tracking information for the
Uniform Crime Report (UCR). The COPS Office tracks programmatic grant information based upon this ORI
number. If your agency does not have an ORI number assigned by the FBI, the COPS Office assigns a nonofficial ORI code to use as an agency identifier (in such cases, the last two digits will be “ZZ”). If you have any
questions regarding your grant, please refer to your grant number and/or your agency’s ORI number when you
contact the COPS Office.
Your Office of Justice Programs (OJP) vendor number, in most circumstances, is your agency’s nine- or
thirteen-digit federal tax identification number assigned to you by the Internal Revenue Service (IRS). If your
OJP vendor number differs from your tax identification number, the OJP vendor number is only to be used
for administrative purposes in connection with this grant program, and should not be used for IRS purposes.

2

COPS Hiring Program (CHP) Grant Owner's Manual

Grant Conditions
The grant conditions are listed on your agency’s Award Document. By accepting this grant, you are
obtaining federal funds from the COPS Office. As part of that agreement, your agency acknowledges
that it will comply with these conditions (and, if applicable, additional special conditions specific to your
agency). The section that follows describes in detail each of the award conditions, their rationale, and their
implications. It also addresses many frequently asked questions. If you have additional questions concerning
any of these grant conditions, please contact your COPS Grant Program Specialist at 800-421-6770.
In limited circumstances, your award may be subject to special conditions that prevent your agency
from drawing down or accessing grant funds until the special conditions are satisfied as determined by
the COPS Office. Any special conditions will be included with your award, which may be accessed
at www.cops.usdoj.gov via the Account Access link. However, if you have questions about the special
conditions, please call your COPS Grant Program Specialist at 800-421-6770.

Reasons for Grant Conditions
The requirements of your CHP grant are established within:

• The Public Safety Partnership and Community Policing Act of 1994, which established the
COPS Office.

• Applicable rules, regulations, and policies issued by the U.S. Department of Justice, Office of

Management and Budget (OMB), the Government Accountability Office (GAO), and the United States
Treasury.

• The specific CHP programmatic requirements established by the COPS Office.
A list of source documents for this manual is provided in Appendix A. You may request copies of any source
reference document from:
Office of Administration, Publication Unit
New Executive Office Building
725 17th Street NW, Room G 236
Washington, DC 20503
COPS-specific documents may be requested directly from the COPS Office.

3

COPS Hiring Program (CHP) Grant Owner's Manual

Review of Grant Conditions
By signing the Award Document to accept this COPS Hiring Program grant, your agency agrees to abide by
the following grant conditions:

1. Grant Owner’s Manual
The grantee agrees to comply with the terms and conditions in the 2013 COPS Hiring Program Grant Owner’s
Manual; COPS statute (42 U.S.C. § 3796dd, et seq.); 28 C.F.R. Part 66 or 28 C.F.R. Part 70 as applicable (governing
administrative requirements for grants and cooperative agreements); 2 C.F.R. Part 225 (OMB Circular A-87), 2 C.F.R.
Part 220 (OMB Circular A-21), 2 C.F.R. Part 230 (OMB Circular A-122), and 48 C.F.R. Part 31.000 et seq. (FAR 31.2) as
applicable (governing cost principles); OMB Circular A-133 (governing audits); representations made in the CHP
grant application; and all other applicable program requirements, laws, orders, regulations, or circulars.
Why This Condition:
This manual has been designed to inform you of the requirements, laws, regulations, and policies that apply
to your grant. Your agency will be responsible for the information and rules contained in this manual and
for implementing your grant in compliance with the applicable terms, conditions, and regulations. More
detailed guidance regarding any particular grant requirement or your agency’s specific circumstances can
be requested through your COPS Grant Program Specialist.
What You Should Do:
Please read the entire CHP Grant Owner’s Manual carefully prior to signing the grant Award Document. If
you have any questions, please contact your COPS Grant Program Specialist. When accepting your grant
award, you should ensure that the proper reporting and financial systems are in place to satisfy the grant
requirements.

2. Assurances and Certifications
The grantee acknowledges its agreement to comply with the Assurances and Certifications forms that were signed
as part of its CHP application.
Why This Condition:
Although the COPS Office has made every effort to simplify the process of applying for and receiving grants,
several provisions of federal law require us to seek your assurances and certifications regarding certain
matters. Most of the assurances and certifications apply to all federal grant programs.
What You Should Do:
Applicants to COPS grant programs are required to sign the Assurances and Certifications forms at the
time of application and application update. Signing these documents assures the COPS Office that you
have read, understood, and accepted the grant terms and conditions outlined in the Assurances and
Certifications. Please read these documents carefully as signatures on these documents are treated as
a material representation of fact upon which reliance was placed when the U.S. Department of Justice
determined whether to award the covered grant. Additional copies of the Assurances and Certifications
forms are contained in Appendix B of this manual. If you have any questions about them, please contact
your COPS Grant Program Specialist at 800-421-6770.

3. Allowable Costs
The funding under this project is for the payment of approved full-time entry-level salaries and fringe benefits over
three years (for a total of 36 months of funding) for career law enforcement officer positions hired and/or rehired
on or after the official grant award start date. Any salary and fringe benefit costs higher than entry-level that your
agency pays a CHP-funded officer must be paid with local funds.

4

COPS Hiring Program (CHP) Grant Owner's Manual

Your agency is required to use CHP grant funds for the specific hiring categories awarded. Funding under this
program may be used for the following categories:
a.

Hiring new officers, which includes filling existing officer vacancies that are no longer funded in your
agency’s budget;

b.

Rehiring officers laid off by any jurisdiction as a result of state, local, or Bureau of Indian Affairs (BIA)
budget cuts; and/or

c.

Rehiring officers who were, at the time of grant application, scheduled to be laid off (by your jurisdiction)
on a specific future date as a result of state, local, or BIA budget cuts.

If your agency’s local fiscal conditions have changed and your agency needs to change one or more of the funded
hiring categories, your agency should request a post-award grant modification and receive prior approval before
spending CHP funding under the new category.
The Financial Clearance Memorandum (FCM), included in your award package, specifies the amount of CHP
funds awarded to your agency. You should carefully review your FCM, which contains the final officer salary and
fringe benefit categories and amounts for which your agency was approved. Please note that the salary and fringe
benefit costs requested in your CHP application may have been adjusted or removed. Your agency may only be
reimbursed for the approved cost categories that are documented within the FCM, up to the amounts specified
in the FCM. Your agency may not use CHP funds for any costs that are not identified as allowable in the
Financial Clearance Memorandum.
Only actual allowable costs incurred during the grant award period will be eligible for reimbursement and
drawdown. If your agency experiences any cost savings over the course of the grant (for example, your grant
application overestimated the total entry-level officer salary and fringe benefits package), your agency may not
use that excess funding to extend the length of the grant beyond 36 months. Any funds remaining after your
agency has drawn down for the costs of approved salaries and fringe benefits incurred for each awarded position
during the 36-month funding period will be deobligated during the closeout process, and should not be spent by
your agency.
Why This Condition:
CHP funds may only be used to pay for entry-level salaries and fringe benefits for 36 months for full-time
career law enforcement officers hired and/or rehired on or after the award start date. You may use the CHP
grant to hire and/or rehire experienced officers, but grant funding must be limited to paying your agency’s
entry-level salary and fringe benefits; any costs higher than entry-level must be paid by your agency with
local funds.
What You Should Do:
All grantees should keep and maintain the most recent, approved version of your 2013 CHP application.
To view and print this document, you can log into your account at www.cops.usdoj.gov. Please select
COPS Applications from the menu of services and click on the print icon to download the most recent
version of your application in .pdf format.

5

COPS Hiring Program (CHP) Grant Owner's Manual

Refer to your FCM for the list of approved allowable costs. Salaries covered by CHP must be based on
your agency’s standard entry-level salary and fringe benefits package under the laws or rules that govern
hiring by your agency. Salary and fringe benefit payments must be based on payroll records supported
by time and attendance records or their equivalent. Examples of the types of records your agency must
keep to document allowable costs are described in Section III of this manual. Any additional costs above
the approved entry-level salaries and fringe benefits are the responsibility of the grantee agency. Civilian
positions, salaries and fringe benefits of part-time officer positions, overtime, training, weapons, communication
equipment, and vehicles cannot be funded with your CHP grant.
CHP grant funding may be used to pay the approved entry-level salaries and fringe benefits of newly hired
officer recruits while they are in basic academy training prior to swearing them in, if it is your agency’s
standard practice to pay recruits while in training.
Please be advised that grantees may not use COPS funding for the same item or service also funded
by another U.S. Department of Justice award.

4. Local Match
Grantees are required to contribute a local match of at least 25 percent toward the total cost of the approved
grant project, unless waived in writing by the COPS Office. The local match must be a cash match from funds not
previously budgeted for law enforcement purposes and must be paid during the grant award period. The local
match contribution must be made on an increasing basis during each year of the three-year grant period, with the
federal share decreasing accordingly.
Why This Condition:
2013 CHP provides up to 75 percent of the allowable costs of this grant project (up to a maximum federal
share of $125,000 per officer position), and grantees are therefore responsible for at least 25 percent of the
total project costs. The local match must be a cash match made from local, state, or other non-COPS Office
funds. Federal funds (other than COPS Office funds) may be used to meet your local match only if the federal
funds are authorized by statute for that purpose and approved by both the federal agency providing those
funds and the COPS Office.
What You Should Do:
Matching contributions must be made on an increasing basis during each year of the three-year program,
with the federal share decreasing accordingly. The local match must be paid in full during the active grant
period; payments made prior to the CHP award start date or after the grant end date do not qualify as a local
match. If your agency must withdraw from the grant period prior to the end of grant funding, your agency
is responsible for ensuring that the federal share of funds expended is limited to a maximum of 75 percent
of the total program costs expended. If you have questions about the timing of your local match payments,
please contact your COPS Staff Accountant at 800-421-6770.
Your agency must maintain records that clearly demonstrate the source of the local match, the amount of
the local match, and when the local match was contributed. The local match must be in addition to funds
previously budgeted for specific law enforcement purposes. You do not need to provide these supporting
documents to the COPS Office, but such records must be produced in the event of an audit or site visit. In
addition, grantees are required to report the amount of local match contributed on the quarterly Federal
Financial Report (SF-245), line j.

6

COPS Hiring Program (CHP) Grant Owner's Manual

Sources for local match requirements may include:

• Program income funds from asset forfeitures
• Funds from state or local governments that are committed to matching funds for your program
• Funds from federal programs whose statutes specifically authorize their use as matching funds
• Funds contributed by private sources
To maximize the number of communities that would be able to take advantage of CHP grant funding, only
a limited number of local match waiver requests were granted to applicants who were able to demonstrate
severe fiscal distress. The COPS Office relied on the fiscal health data provided in Section 7 of the CHP
application and a comparison of the applicant’s fiscal health data with that of the overall 2013 CHP applicant
pool to make waiver decisions.

5. Supplementing, Not Supplanting
State, local, or BIA funds budgeted to pay for sworn officer positions irrespective of the receipt of CHP grant funds
may not be reallocated to other purposes or refunded as a result of a CHP grant being awarded. Non-federal funds
must remain available for and devoted to that purpose, with CHP funds supplementing those non-federal funds.
Funding awarded cannot be obligated until after the grant award start date. This means that CHP funds cannot be
applied to any agency cost or obligation incurred prior to the award start date. In addition, your agency must take
active and timely steps pursuant to its standard procedures to fully fund law enforcement costs already budgeted
as well as fill all locally-funded vacancies resulting from attrition during the life of the grant.
Why This Condition:
The COPS statutory nonsupplanting requirement mandates that grant funds not be used to replace state or
local funds (or, for tribal grantees, BIA funds) that would, in the absence of federal aid, be made available for
the grant purposes. Instead, CHP grant funds must be used to increase the total amount of funds that would
otherwise be made available for hiring and/or rehiring law enforcement officers.
What You Should Do:

• Grant recipients may not reduce their sworn officer budget just to take advantage of the CHP grant

award. Any budget cuts must be for fiscal or other reasons unrelated to the receipt of CHP grant funds
to avoid a violation of the nonsupplanting requirement.

• Grant recipients may not reduce their locally-funded number of sworn officer positions during the

three-year CHP grant period as a direct result of receiving the CHP funding. Reductions in locallyfunded sworn officer positions that occur for reasons unrelated to the CHP funding—such as citywide budget cuts, for example—do not violate the nonsupplanting requirement, but recipients must
maintain documentation demonstrating the date(s) and reason(s) for the budget cuts to prove that
they were unrelated to the receipt of CHP grant funding in the event of an audit, monitoring site visit,
or other form of grant compliance review.

• Under CHP, the nonsupplanting requirement means that a grant recipient receiving CHP grant funds to
hire a new officer position, including filling an existing officer vacancy that is no longer funded in the
recipient’s local budget, must hire the additional position on or after the official grant award start date,
above its current budgeted (funded) level of sworn officer positions.

• The nonsupplanting requirement also means that a grant recipient that receives CHP funds to rehire an
officer laid off as a result of state, local, or BIA budget cuts, must rehire the officer on or after the official
grant award start date. The grant recipient must maintain documentation in its CHP grant file showing
the dates that the officer was laid off and rehired.

7

COPS Hiring Program (CHP) Grant Owner's Manual

• In addition, the nonsupplanting requirement means that a grant recipient that receives CHP grant

funds to rehire an officer who was, at the time of grant application, scheduled to be laid off on a specific
future date as a result of state, local, or BIA budget cuts, must continue to fund the officer with its own
funds through the grant award start date until the date of the scheduled lay-off. [For example, if the
award start date is July 1 and the lay-off is scheduled for November 1, then the COPS funds may not
be used to fund the officer until November 1, the date of the scheduled lay-off.] Your agency must
have identified the date(s) of the scheduled lay-offs and the number of officers to be laid off in its
application. Grant recipients must maintain documentation showing the date(s) and reason(s) for the
lay-offs, the number of officers laid off, the number of officers rehired, and the dates the officers were
rehired. [Please note that your agency may rehire the officers scheduled for lay-off with CHP funding
on or immediately after the date of the scheduled lay-off. Unless required by your jurisdiction, your
agency is not required to formally complete the administrative steps associated with the lay-off of the
individual officers you are seeking to rehire so long as your agency can document that a final, approved
budget decision was made to lay off those particular individual officers on the identified lay-off date.]

Documentation that may be used to prove that scheduled lay-offs or budget cuts are occurring for local
economic reasons that are unrelated to the availability of CHP grant funds may include (but are not limited
to) council or departmental meeting minutes, memoranda, notices, or orders discussing the lay-offs; notices
provided to the individual officers regarding the date(s) of the lay-offs; and/or final budget documents
ordering departmental and/or jurisdiction-wide budget cuts. These records must be maintained with your
agency’s CHP grant records during the grant period and for three years following the official closeout of the
CHP grant in the event of an audit, monitoring, or other evaluation of your grant compliance.

6. Retention
At the time of grant application, your agency committed to retaining all sworn officer positions awarded under the
CHP grant with state and/or local funds for a minimum of 12 months following the conclusion of 36 months of
federal funding for each position, over and above the number of locally-funded sworn officer positions that would
have existed in the absence of the grant. Your agency cannot satisfy the retention requirement by using CHPfunded positions to fill locally-funded vacancies resulting from attrition.
Why This Condition:
The retention requirement ensures that the increased officer staffing level under the CHP grant continues
with state and/or local funds for a minimum of 12 months after federal funding ends.
What You Should Do:
At the time of grant application, your agency was required to affirm that it plans to retain all sworn officer
positions awarded under the CHP grant and identify the planned source(s) of retention funding. Your
agency committed to retaining each awarded position for at least 12 months following the conclusion of 36
months of federal funding for that position. The retention period begins for an awarded officer position once
that position has completed the 36-month implementation period. If an agency is awarded several officer
positions, the retention period for each individual officer position begins upon completion of 36 months of
funding for that position (not based on the cumulative grant award end date).
The retained CHP-funded position(s) must be added to your agency’s law enforcement budget with state
and/or local funds at the conclusion of grant funding, over and above the number of locally-funded sworn
officer positions that would have existed in the absence of the grant. Absorbing CHP-funded positions
through attrition (rather than adding the extra positions to your budget with additional funding) does
not meet the retention requirement. In addition, COPS grant funding cannot be used to retain positions
awarded under a previous COPS hiring award.

8

COPS Hiring Program (CHP) Grant Owner's Manual

Your agency should maintain documentation demonstrating when the 36-month grant funding period
expired for each awarded position and that each retained position was above and beyond the number
of officer positions that your agency would have otherwise funded with state and/or local funds. We
understand that your agency’s identified source(s) of retention funding may change during the life of the
grant, so your agency should maintain documentation of any changes in the event of an audit, monitoring,
or other evaluation of your grant compliance.
Please note that your agency is required to retain the officer position(s) awarded under the CHP grant and
not the specific officer(s) hired to fill the grant position(s). If a position funded by the CHP grant becomes
vacant during the retention period, your agency is required to take active and timely steps consistent
with your agency’s hiring policies and procedures to fill the position with a new officer to complete the
remainder of the 12-month retention period. Your agency should maintain documentation demonstrating
that you did not delay filling the position and that the steps your agency took to fill the position were
consistent with your hiring policies and procedures.
At the conclusion of federal funding, agencies that fail to retain the sworn officer positions awarded under
the CHP grant may be ineligible to receive future COPS hiring grants for a period of one to three years. If
your agency is unable to retain any of the awarded officer positions, you should contact your COPS Grant
Program Specialist for further review.

7. Extensions
Your agency may request an extension of the grant award period to receive additional time to implement your
grant program. Such extensions do not provide additional funding. Grants may be extended a maximum of 36
months beyond the initial award expiration date. Any request for an extension beyond 36 months will be evaluated
on a case-by-case basis. Only those grantees that can provide a reasonable justification for delays will be granted
no-cost extensions. Reasonable justifications may include difficulties in filling COPS-funded positions, officer
turnover, or other circumstances that interrupt the 36-month grant funding period. An extension allows your
agency to compensate for such delays by providing additional time to complete the full 36 months of funding for
each position awarded. Extension requests must be received prior to the end date of the award.
Why This Condition:
Under federal regulations, requests to extend the grant award period require prior written approval from the
COPS Office. Without an approved extension, your agency is not permitted to draw down federal funding
for costs incurred beyond the official grant award end date. However, if justified, the COPS Office seeks to
accommodate reasonable requests for no-cost time extensions in order to fully implement the COPS grant.
What You Should Do:
The COPS Office will contact your agency during the last quarter of the grant award period to determine
whether a no-cost time extension is needed; extensions will not be processed prior to 90 days of the grant
end date. Requests to extend the grant award period must be received by the COPS Office before the official
grant award end date. Extension requests received after the expiration date will only be considered when
the grantee provides justification of extraordinary circumstances; an example of this would be an instance
where an unforeseen natural disaster prevented a grantee from requesting an extension. Failure to submit
a request for a no-cost time extension by the end date may result in the immediate deobligation of any
remaining grant funds.
Automatic extensions will be granted for grantee requests of six months or less. All extension requests
beyond six months will require review and approval by the COPS Office. Individual or cumulative requests
greater than one-half of the grant’s original term (i.e., 18 months) will require additional justification and
must include a detailed timeline.

9

COPS Hiring Program (CHP) Grant Owner's Manual

If your agency has excess funds remaining at the end of the grant due to salary and fringe benefits costs
that were lower than anticipated, your agency cannot extend the 36-month funding period for the purpose
of expending those excess funds. Grantees are entitled to a maximum of 36 months of federal funding
based on the approved salary and fringe benefits costs in the FCM. The COPS Office will deobligate any
remaining grant funds during the closeout process. If you have any additional questions regarding a nocost time extension, please contact your COPS Grant Program Specialist.

8. Modifications
During the CHP grant award period, it may become necessary for an agency to modify its CHP grant award
due to changes in an agency’s fiscal or law enforcement situation. Modification requests should be submitted
to the COPS Office when an agency determines that it will need to shift officer positions awarded in one hiring
category into a different hiring category, reduce the total number of positions awarded, shift funds among benefit
categories, and/or reduce the entry-level salary and fringe benefit amounts. For example, an agency may have
been awarded CHP grant funding for 10 new, additional full-time sworn officer positions, but due to severe fiscal
distress/constraints, the agency determines it is unable to sustain all 10 positions and must reduce its request to
five full-time positions; or an agency may have been awarded CHP grant funding for two new, additional sworn
officer positions, but due to fiscal distress/constraints the agency needs to change the hiring category from the
new hire category to the rehire category for officers laid off or scheduled for lay-off on a specific future date postapplication. Grant modifications under CHP are evaluated on a case-by-case basis. The COPS Office will only
consider a modification request after an agency makes final, approved budget and/or personnel decisions. An
agency may implement the modified grant award following written approval from the COPS Office. Please be
aware that the COPS Office will not approve any modification request that results in an increase of federal funds.
Why This Condition:
Under federal regulations, you are required to expend federal funds only as approved in the FCM. In
addition, under CHP you are expected to expend funding only for the specific hiring categories awarded, as
indicated on your Award Document. Any requests to change or alter a grant award should be submitted to
the COPS Office for prior approval. Following written approval from the COPS Office, implementation of the
modified award may begin.
What You Should Do:
You should notify the COPS Office if you determine that your agency will need to change hiring
categories, reduce the total number of positions awarded, or make other changes to the entry-level salary
and benefit amounts/categories. To modify your award from the new hire category to the rehire category,
your agency must submit a COPS Hiring Award Modification Request form and the required supporting
documentation to the COPS Office. A copy of this form is available on the COPS Office website at
www.cops.usdoj.gov/pdf/COPS_Hiring_Modification_Form.pdf. For all other modifications, your agency
must access www.cops.usdoj.gov and select the Account Access link in the upper right corner to log in
and submit your request to the COPS Office, providing the proposed changes, details of why the change
is needed, etc.
For additional information about the process for submitting your specific grant modification request, please
contact your COPS Grant Program Specialist at 800-421-6770. The COPS Office will then evaluate your
request and notify your agency of our decision in writing. Implementation of the modified grant award
may begin following written approval from the COPS Office. Please note that modification approvals for
active grants will often be accompanied by a Modified Award Document reflecting the approved changes.
If applicable, your agency is required to sign and submit the Modified Award Document via the Account
Access link to officially accept the grant modification.

10

COPS Hiring Program (CHP) Grant Owner's Manual

9. Evaluations
The COPS Office may conduct monitoring or sponsor national evaluations of the COPS Hiring Program. The
grantee agrees to cooperate with the monitors and evaluators.
Why This Condition:
The Public Safety Partnership and Community Policing Act of 1994 states that evaluations of the program
may be carried out or commissioned by the Attorney General for the furtherance of the purposes of the
Act. The COPS Office conducts evaluations to determine what programs are working, how programs may
be improved, and why certain programs are more successful than others. Specifically, the COPS Office
may assess the way in which your agency implements its CHP grant. In some jurisdictions, COPS staff or
evaluators may study the effectiveness of funded programs, projects, and activities. Evaluators may collect
information about the programs’ effect on crime, victims of crime, and the quality of life in communities. In
addition, they may ask questions about the challenges encountered during project implementation, how
residents feel about community policing, and how police feel about their work. This information will be
useful to other communities and police agencies across the country.
What You Should Do:
When evaluations are undertaken, you may be contacted in writing with specific requests for information.
In general, evaluators may need to speak with individuals in your department, observe activities, and
obtain written reports about and from your department. You will be asked to facilitate any site visits and
information-gathering activities. In addition, you will be asked to provide accurate and timely information
about your grant activities. You should fully comply with any requests made regarding these evaluations.

10. Reports
To assist the COPS Office in the monitoring of your award, your agency will be responsible for submitting quarterly
programmatic progress reports and quarterly Federal Financial Reports using Standard Form 425 (SF-425).
Why This Condition:
The Public Safety Partnership and Community Policing Act of 1994 and other federal regulations and
policies require that financial assistance provided by the federal government be monitored carefully to
ensure the proper use of federal funds. In addition, the COPS Office seeks to document, on a continuing
basis, the progress of our programs and grantees.
What You Should Do:
This grant condition is designed to make your agency aware of reporting requirements associated with CHP
grants. Quarterly programmatic progress reports and a final programmatic closeout report will be required
to be submitted directly to the COPS Office through the Account Access link of the COPS Office website
at www.cops.usdoj.gov. Your agency is also required to submit quarterly Federal Financial Reports using
Standard Form 425 (SF-425) within 30 days after the end of each calendar quarter. A final SF-425 will be due
within 90 days after the end of the grant period. This report reflects the actual cumulative federal monies
spent, unliquidated obligations incurred, and the unobligated balance of federal funds. Agencies with
more than one delinquent programmatic and/or financial report submission per fiscal year may be subject
to delays in receiving reimbursement for allowable expenses and may be required to receive technical
assistance to improve compliance with reporting. These reports are discussed in greater detail in Section V
(“Reports”) of this manual. All reports should be submitted within the deadlines given to avoid suspension
or possible termination of grant funds or other remedial actions; failure to submit required reports may also
impact future funding opportunities.

11

COPS Hiring Program (CHP) Grant Owner's Manual

11. Federal Civil Rights Laws
As a condition of receipt of federal financial assistance, you acknowledge and agree that you will not (and will
require any subgrantees, contractors, successors, transferees, and assignees not to), on the ground of race, color,
religion, national origin (which includes providing limited-English proficient persons meaningful access to your
programs), sex, disability, or age, unlawfully exclude any person from participation in, deny the benefits of, or
employment to any person, or subject any person to discrimination in connection with any programs or activities
funded in whole or in part with federal funds. These civil rights requirements are found in the non-discrimination
provisions of Title VI of the Civil Rights Act of 1964, as amended (42 U.S.C. § 2000d); the Omnibus Crime Control
and Safe Streets Act of 1968, as amended (42 U.S.C. § 3789d); Section 504 of the Rehabilitation Act of 1973, as
amended (29 U.S.C. § 794); the Age Discrimination Act of 1975 (42 U.S.C. §6101, et seq.); Title IX of the Education
Amendments of 1972, as amended (20 U.S.C. 1681 et seq.); and the corresponding DOJ regulations implementing
those statutes at 28 C.F.R. Part 42 (subparts C, D, E, G, and I). You also agree to comply with Executive Order 13279
Equal Treatment for Faith-Based Organizations and its implementing regulations at 28 C.F.R. Part 38, which
requires equal treatment of religious organizations in the funding process and non-discrimination of beneficiaries
by Faith-Based Organizations on the basis of belief or non-belief.
Why This Condition:
In establishing financial assistance programs, Congress linked the receipt of federal funding to compliance
with federal civil rights laws. As a result, grantees are required to comply with the civil rights requirements
found in the non-discrimination provisions referenced above. A hold may be placed on your award if it
is deemed that your agency is not in compliance with federal civil rights laws and/or is not cooperating
with an ongoing federal civil rights investigation. If a hold is placed on your award, you will not be able to
obligate or draw down federal funds under your agency’s COPS grant award until you comply with federal
civil rights laws and/or cooperate with any ongoing federal civil rights investigation.
What You Should Do:
As a recipient of federal financial assistance from the COPS Office, you are required to comply with the
applicable federal civil rights laws and to collect data and information sufficient to permit effective
enforcement of such laws and to cooperate with any federal civil rights investigation, which includes
providing access to records, accounts, documents, information, facilities, and staff.

12. Equal Employment Opportunity Plan (EEOP)
All recipients of funding from the COPS Office must comply with the federal regulations pertaining to the
development and implementation of an Equal Employment Opportunity Plan (28 C.F.R. Part 42 subpart E).
Why This Condition:
It is the experience of the Justice Department in implementing its responsibilities under the Omnibus
Crime Control and Safe Streets Act of 1968 (Safe Streets Act), the statute that funds the COPS Office, that
“the full and equal participation of women and minority individuals in employment opportunities in the
criminal justice system is a necessary component to the Safe Streets Act’s program to reduce crime and
delinquency in the United States” (28 C.F.R. Part 42.301). EEOPs do not impose quotas or hiring requirements
on recipients.

12

COPS Hiring Program (CHP) Grant Owner's Manual

What You Should Do:
The obligations to comply with the EEOP requirement differ depending on your organization’s legal status,
the number of its employees, and the amount of the award.
If your organization has fewer than 50 employees or receives an award of less than $25,000 or is a
nonprofit organization, a medical institution, an educational institution, or an Indian tribe, then it is
exempt from the EEOP requirement. To claim the exemption, your organization must complete and
submit Section A of the Certification Form to the Office for Civil Rights (OCR), Office of Justice Programs,
U.S. Department of Justice, 810 7th Street NW, Washington, DC 20531. The Certification Form can be
found at www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.
If your organization is a governmental agency or private business and has received an award between
$25,000 and $500,000 and has 50 or more employees (counting both full- and part-time employees but
excluding political appointees), then it has to prepare a Utilization Report (formerly called an EEOP Short
Form), but it does not have to submit it to the OCR for review. Instead, your organization has to maintain
the Utilization Report on file and make it available to the OCR for review on request. In addition, your
organization has to complete and submit Section B of the Certification Form to the Office for Civil Rights
(OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th Street NW, Washington, DC 20531. The
Certification Form can be found at www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.
If your organization is a governmental agency or private business and has received an award for $500,000
or more and has 50 or more employees (counting both full- and part-time employees but excluding political
appointees), then it has to prepare a Utilization Report (formerly called an EEOP Short Form), and submit
it to the Office for Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th Street
NW, Washington, DC 20531 for review within 60 days of the notification of the award. In addition, your
organization has to complete and submit Section C of the Certification Form to the OCR. The Certification
Form can be found at www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.
For assistance in developing a Utilization Report, please consult the OCR’s website at www.ojp.usdoj.
gov/about/ocr/eeop.htm. To comply with the EEOP requirements, you may request technical assistance
from an EEOP specialist at the OCR by telephone at 202-307-0690, by TTY at 202-307-2027, or by e-mail at
EEOPforms@usdoj.gov.

13. Grant Monitoring Activities
Federal law requires that law enforcement agencies receiving federal funding from the COPS Office must be
monitored to ensure compliance with their grant conditions and other applicable statutory regulations. The COPS
Office is also interested in tracking the progress of our programs and the advancement of community policing.
Both aspects of grant implementation—compliance and programmatic benefits—are part of the monitoring
process coordinated by the U.S. Department of Justice. Grant monitoring activities conducted by the COPS Office
include site visits, office-based grant reviews, alleged noncompliance reviews, financial and programmatic
reporting, and audit resolution. As a CHP grantee, you agree to cooperate with and respond to any requests for
information pertaining to your grant.
Why This Condition:
The Public Safety Partnership and Community Policing Act of 1994, states that each grant program must
contain a monitoring component. The COPS Office actively monitors how grantees are adhering to COPS
grant requirements and develops the best technical assistance based on this feedback.

13

COPS Hiring Program (CHP) Grant Owner's Manual

What You Should Do:
Your agency may be required to accommodate routine and non-routine efforts by the COPS Office, or an
entity designated by the COPS Office, to examine your agency’s use of federal funds, both programmatically
and financially. The most common ways are:
1.

Site Visits—The COPS Office conducts grantee site visits to ensure compliance with grant terms
and conditions. These visits also provide firsthand observation of the grantee’s community
policing strategies. Promising practices identified during site visits are documented and may be
shared with the law enforcement community. Technical assistance and follow-up are conducted
to address potential and actual vulnerabilities. The purpose of site visits is therefore three-fold:
review community policing activities, ensure grantee compliance, and provide customer service
and technical assistance. If selected, you will be notified in writing in advance of any on-site
review of your COPS grants. This review is generally performed over a one or more day period
and also provides an opportunity for agency representatives to seek assistance on any grant
implementation issues. Your agency will be notified in writing of the results and any action
required to remedy identified grant violations.

2.

Office-Based Grant Reviews (OBGR)—In lieu of a site visit, certain grants are selected for a review
conducted at the COPS Office. If selected, your agency will be contacted at the start of this review
and our staff will work with your agency to correct any grant problems or deficiencies through
telephone, e-mail, fax, and/or written correspondence with your agency.

3.

Complaints—The COPS Office responds to complaints from citizens, labor associations, media,
and other sources. Written complaints or allegations are reviewed by the COPS Office Grant
Monitoring Division, and may result in a review of your agency’s grants to determine compliance
with grant conditions.

Grantees are responsible for remedying any grant noncompliance that is identified through these or
other monitoring or auditing activities. Remedies for noncompliance may include, but are not limited
to: suspending grant funding, repaying misused grant funds, voluntary withdrawal from or involuntary
termination of remaining grant funds, and restrictions from receiving future COPS grants. To avoid findings
of noncompliance, grantees are strongly encouraged to contact the COPS Office at any time during
the life of a COPS grant with questions concerning grant requirements and also to maintain all relevant
documentation that may demonstrate grant compliance. For more information, please contact the COPS
Office Grant Monitoring Division at 800-421-6770 or at AskCopsRC@usdoj.gov.

14. Employment Eligibility
The grantee agrees to complete and keep on file, as appropriate, a Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9). This form is to be used by recipients of federal funds to verify that
persons are eligible to work in the United States.
Why This Condition:
Under federal immigration law, all employers are required to take certain steps to ensure that persons that
are hired are legally permitted to work in the United States. The Bureau of Citizenship and Immigration
Services Employment Eligibility Verification Form (I-9) outlines the types of documents that an employer
should review to confirm that a new hire is eligible for employment.

14

COPS Hiring Program (CHP) Grant Owner's Manual

What You Should Do:
You do not need to submit any documentation to the COPS Office to satisfy this condition. Rather, you
should complete and maintain the I-9 forms for all new employees under the guidelines set forth by the
Bureau of Citizenship and Immigration Services. For further information about this requirement, you may
contact the Bureau’s Office of Business Liaison at 800-357-2099 or the National Customer Service Center at
800-375-5283.

15. Community Policing
Community policing activities to be initiated or enhanced by your agency were identified and described in your
CHP grant application. Your agency developed a community policing plan for the CHP grant with specific reference
to a crime or disorder problem and the following elements of community policing: a) problem solving—your
agency’s plan to assess and respond to the problem identified; b) community partnerships and support, including
related governmental and community initiatives that complement your agency’s proposed use of CHP funding;
and c) organizational transformation—how your agency will use these funds to reorient its mission to community
policing or enhance its involvement in and commitment to community policing.
The COPS Office defines community policing as a philosophy that promotes organizational strategies, which
support the systematic use of partnerships and problem-solving techniques, to proactively address the immediate
conditions that give rise to public safety issues such as crime, social disorder, and fear of crime. CHP grants must be
used to initiate or enhance community policing activities. All newly hired, additional or rehired officers (or an equal
number of redeployed veteran officers) funded under CHP must implement your agency’s approved community
policing plan, which you described in your grant application.
Why This Condition:
The CHP program is designed to assist agencies advance public safety through the hiring and rehiring of
sworn officer positions to increase their community policing capacity and crime prevention efforts. This is
achieved through problem solving, community policing partnerships, and organizational transformation.
It enhances police professionalism by providing officers with the skills and motivation to act in innovative
ways to solve community crime-related problems. Your organization may be monitored or audited to ensure
that it is initiating or enhancing community policing in accordance with your proposed plan as outlined in
Sections VI (A) and (B) of your CHP application, and that the officers hired or an equal number of redeployed
veteran officers are used to implement this plan as well as advance your agency’s community policing
activities over the life of the grant. The COPS Office may also use this information to understand the needs of
the field, and potentially provide for training, technical assistance, problem solving, and community policing
implementation tools.
What You Should Do:
Community policing activities to be implemented or enhanced by your agency were identified in your CHP
grant application in Sections (A) and (B). While the COPS Office recognizes that your COPS-funded officer(s)
(or an equal number of redeployed veteran officers) will participate in some or all aspects of your identified
community policing plan as well as advance your agency’s community policing activities over the life of the
grant, we also encourage your agency to move toward an organization-wide philosophy and commitment
to community policing. Throughout the CHP grant period, your agency is required to implement the
community policing plan it set forth in the CHP grant application.

15

COPS Hiring Program (CHP) Grant Owner's Manual

Your CHP quarterly progress reports will collect information related to the implementation of and progress
toward those community policing activities. Your community policing plan may be influenced and
impacted by others within and outside your organization; this is considered beneficial to your community
policing efforts. Your community policing needs may change during the life of your CHP grant, and
minor changes to this plan may be made without prior approval of the COPS Office. Any changes to the
community policing scope or strategies originally identified in your CHP application should be documented
within your quarterly progress report. If your agency’s community policing plan changes significantly,
however, you must submit those changes to the COPS Office through the quarterly progress report for
approval. Changes are “significant” if they deviate from the specific crime problem(s) originally identified
and approved in the original community policing plan submitted with your application. Grantees who
chose “School Based Policing through School Resource Officers,” “Homicide,” or “Gun Violence”
as their community policing problem area will not be able to change the problem area of their
community policing plans post-award. Additional information about community policing may be found
in Appendix C, “Community Policing Defined.”
The COPS Office requires all grantees who chose “School Based Policing through School Resource Officers”
as their community policing problem area on their 2013 CHP applications to provide contact information
for each school partner where they intend to deploy School Resource Officers (SRO). These grantees are
also required to submit to the COPS Office a Memorandum of Understanding (MOU) between the law
enforcement agency and their school partner(s) before drawing down funds. Additional information about
this requirement may be found in Appendix E, “Memorandum of Understanding Guidance.”

16. Community Policing Self Assessment Tool (CP-SAT)
The COPS Office will require your agency to complete the Community Policing Self Assessment Tool (CP-SAT) twice
within the grant period, once at the beginning and again toward the end of your grant period.
Why This Condition:
The Community Policing Self Assessment Tool (CP-SAT) is intended to create an objective measure of your
current community policing practices. You will receive a report summarizing your agency’s community
policing activities, which will help you to design your strategic plan, training, and performance reporting
initiatives based on your agency’s community policing strengths and areas in need of additional attention.
The CP-SAT is provided free of charge as a resource to manage your policing goals; it measures community
policing activities and successes, but it does not capture outcome or impact indicators. Administering
the CP-SAT twice during your grant period will allow your agency to compare the progress of your
community policing practices and provide a tool for your administration to reflect back on your agency’s
accomplishments. The CP-SAT resource can be used as a long-term tool for your agency’s planning and
training, even after your grant period expires.
What You Should Do:
This grant condition is to make your agency aware of the CP-SAT administration requirement associated
with CHP grants. The CP-SAT essentially consists of a short community policing survey which will be
administered to your agency staff. The COPS Office, through a third-party provider, will conduct this survey
and support the entire process, minimizing any burden on your agency personnel. Within four months after
you submit your signed grant award document, you will be contacted to begin the CP-SAT process. For
more information on the CP-SAT, see www.cops.usdoj.gov/Default.asp?Item=2686.

16

COPS Hiring Program (CHP) Grant Owner's Manual

17. Contracts With Other Jurisdictions
Grantees that provide law enforcement services to another jurisdiction through a contract must ensure that
officers funded under this grant do not service the other jurisdiction, but will only be involved in activities or
perform services that exclusively benefit the grantee’s own jurisdiction.
Why This Condition:
The CHP grant is intended to benefit the communities within the grantee’s primary law enforcement
jurisdiction. Therefore, the grantee must use the CHP grant funding to benefit its own population
exclusively, rather than “contracting out” the COPS-funded officer(s) to other jurisdictions.
What You Should Do:
Officers funded under the CHP grant cannot provide contract law enforcement services to other agencies
unless they will directly benefit the grantee’s jurisdiction. For example, a sheriff’s department cannot use a
CHP-funded officer to provide contract law enforcement services to a neighboring county, but can use the
CHP-funded officer to provide direct law enforcement services to towns within its own county.

18. False Statements
False statements or claims made in connection with COPS grants may result in fines, imprisonment, or debarment
from participating in federal grants or contracts, and/or any other remedy available by law.
Why This Condition:
This condition advises recipients of the consequences of submitting false claims or statements on
applications, financial and programmatic reports, or other grant documents.
What You Should Do:
Ensure that all documentation related to your agency’s receipt and use of grant funding (grant applications,
progress reports, Federal Financial Reports, etc.) is true and accurate.

19. Additional High-Risk Grantee Requirements
The recipient agrees to comply with any additional requirements that may be imposed during the grant
performance period if the awarding agency determines that the recipient is a high-risk grantee (28 C.F.R. Parts 66
and 70).
Why This Condition:
The Uniform Administrative Requirements for Grants and Cooperative Agreements to State and Local
Governments, 28 C.F.R. Part 66.12, and for Institutions of Higher Education, Hospitals, and Other Non-Profit
Organizations, 28 C.F.R. Part 70.14, provide that a grantee or applicant may be considered “high risk” if the
Department of Justice determines that there is unsatisfactory performance, financial or administrative
instability, nonconformity with award terms and conditions, or other lack of responsibility. In such cases,
the Department of Justice may impose special conditions or restrictions that may include requiring the
production of documentation, financial grant administration training, on-site monitoring, prior approval for
expenditure of funds, quarterly progress reports, separate bank accounts, or other requirements.
What You Should Do:
In order to obtain a COPS grant, recipients must agree to comply with any additional requirements that may
be imposed during the grant performance period if the awarding agency determines that the recipient is a
high-risk grantee.

17

COPS Hiring Program (CHP) Grant Owner's Manual

20. System for Award Management (SAM) and Universal Identifier
Requirements
The Office of Management and Budget requires federal agencies to include the following standard award term in
all grants and cooperative agreements made on or after October 1, 2010:
A. Requirement for System for Award Management (SAM)
Unless you are exempted from this requirement under 2 C.F.R. Part 25.110, you as the recipient must
maintain the currency of your information in the SAM until you submit the final financial report required
under this award or receive the final payment, whichever is later. This requires that you review and update
the information at least annually after the initial registration, and more frequently if required by changes in
your information or another award term.
B. Requirement for Data Universal Numbering System (DUNS) Numbers
If you are authorized to make subawards under this award, you:
1. Must notify potential subrecipients that no entity (see definition in paragraph C of this award term) may
receive a subaward from you unless the entity has provided its DUNS number to you.
2. May not make a subaward to an entity unless the entity has provided its DUNS number to you.
C. Definitions
For purposes of this award term:
1. System for Award Management (SAM) means the federal repository into which an entity must provide
information required for the conduct of business as a recipient. Additional information about registration
procedures may be found at the SAM Internet site at www.sam.gov.
2. Data Universal Numbering System (DUNS) number means the nine- or thirteen-digit number established and
assigned by Dun and Bradstreet, Inc. (D&B) to uniquely identify business entities. A DUNS number may be
obtained from D&B by telephone (currently 866-705-5711) or the Internet at http://fedgov.dnb.com/webform.
3. Entity, as it is used in this award term, means all of the following, as defined at 2 C.F.R. Part 25, subpart C:
a. A governmental organization, which is a state, local government, or Indian Tribe;
b. A foreign public entity;
c. A domestic or foreign non-profit organization;
d. A domestic or foreign for-profit organization; and
e. A federal agency, but only as a subrecipient under an award or subaward to a non-federal entity.
4. Subaward:
a. This term means a legal instrument to provide support for the performance of any portion of the
substantive project or program for which you received this award and that you as the recipient award
to an eligible subrecipient.
b. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see Sec. ___.210 of the attachment to OMB Circular A-133,
“Audits of States, Local Governments, and Non-Profit Organizations”).
c. A subaward may be provided through any legal agreement, including an agreement that you
consider a contract.
5. Subrecipient means an entity that:
a. Receives a subaward from you under this award; and
b. Is accountable to you for the use of the federal funds provided by the subaward.

18

COPS Hiring Program (CHP) Grant Owner's Manual

Why This Condition:
The purpose of this standard award term is to ensure government-wide uniformity in establishing the DUNS
number as the universal identifier for federal financial assistance applicants, as well as recipients and their
direct subrecipients (if applicable), and to establish the SAM as the repository for standard information about
applicants and recipients.
What You Should Do:
At the time of grant application, your agency was required to provide its DUNS number and be registered in
the SAM database.
Your agency should continue to use the same DUNS number provided in your grant application and
update, as needed, the information associated with that DUNS number. If your agency is authorized to make
subawards under its award, your agency may make subawards only to entities that have DUNS numbers. For
more information about your DUNS number, please contact D&B using the toll-free number 866-705-5711 or
visit http://fedgov.dnb.com/webform.
Your agency must maintain active registration and current information in the SAM until you submit the
final financial report or receive the final payment under your award, whichever is later. Your agency must
review and update its SAM information at least once per year to maintain an active registration
status. For more information about SAM registration, please visit www.sam.gov.

21. Reporting Subawards and Executive Compensation
The Office of Management and Budget requires federal agencies to include the following standard award
term in all grants and cooperative agreements made on or after October 1, 2010:
a. Reporting of first-tier subawards.
1. Applicability. Unless you are exempt as provided in paragraph d. of this award term, you must report
each action that obligates $25,000 or more in federal funds that does not include Recovery funds (as
defined in section 1512(a)(2) of the American Recovery and Reinvestment Act of 2009, Pub. L. 111–5) for a
subaward to an entity (see definitions in paragraph e. of this award term).
2. Where and when to report.
i. You must report each obligating action described in paragraph a.1. of this award term to
www.fsrs.gov.
ii. For subaward information, report no later than the end of the month following the month in which
the obligation was made. (For example, if the obligation was made on November 7, 2010, the obligation
must be reported by no later than December 31, 2010.)
3. What to report.
i. You must report the information about each obligating action that the submission instructions posted
at www.fsrs.gov specify.
b. Reporting Total Compensation of Recipient Executives.
1. Applicability and what to report. You must report total compensation for each of your five most highly
compensated executives for the preceding completed fiscal year, if—
i. the total federal funding authorized to date under this award is $25,000 or more;
ii. in the preceding fiscal year, you received—
(A) 80 percent or more of your annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2 C.F.R.
Part 170.320 (and subawards); and

19

COPS Hiring Program (CHP) Grant Owner's Manual

(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2 C.F.R.
Part 170.320 (and subawards); and
iii. The public does not have access to information about the compensation of the executives through
periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C.
78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine if the public
has access to the compensation information, see the U.S. Security and Exchange Commission total
compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report executive total compensation described in paragraph b.1.
of this award term:
i. As part of your registration profile at www.sam.gov.
ii. By the end of the month following the month in which this award is made, and annually thereafter.
c. Reporting of Total Compensation of Subrecipient Executives.
1. Applicability and what to report. Unless you are exempt as provided in paragraph d. of this
award term, for each first-tier subrecipient under this award, you shall report the names and total
compensation of each of the subrecipient’s five most highly compensated executives for the
subrecipient’s preceding completed fiscal year, if—
i. in the subrecipient’s preceding fiscal year, the subrecipient received—
(A) 80 percent or more of its annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2 C.F.R.
170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts), and federal financial assistance subject to the Transparency Act (and subawards); and
ii. The public does not have access to information about the compensation of the executives through
periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C.
78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine if the public
has access to the compensation information, see the U.S. Security and Exchange Commission total
compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report subrecipient executive total compensation described in
paragraph c.1. of this award term:
i. To the recipient.
ii. By the end of the month following the month during which you make the subaward.
For example, if a subaward is obligated on any date during the month of October of a given year
(i.e., between October 1 and 31), you must report any required compensation information of the
subrecipient by November 30 of that year.
d. Exemptions
If, in the previous tax year, you had gross income, from all sources, under $300,000, you are exempt from the
requirements to report:
i. Subawards, and
ii. The total compensation of the five most highly compensated executives of any subrecipient.
e. Definitions. For purposes of this award term:
1. Entity means all of the following, as defined in 2 C.F.R. Part 25:
i. A governmental organization, which is a state, local government, or Indian Tribe;
ii. A foreign public entity;
iii. A domestic or foreign non-profit organization;
iv. A domestic or foreign for-profit organization;
v. A federal agency, but only as a subrecipient under an award or subaward to a non-federal entity.

20

COPS Hiring Program (CHP) Grant Owner's Manual

2. Executive means officers, managing partners, or any other employees in management positions.
3. Subaward:
i. This term means a legal instrument to provide support for the performance of any portion of the
substantive project or program for which you received this award and that you as the recipient award
to an eligible subrecipient.
ii. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see Sec. ___.210 of the attachment to OMB Circular A–133,
“Audits of States, Local Governments, and Non-Profit Organizations”).
iii. A subaward may be provided through any legal agreement, including an agreement that you or a
subrecipient considers a contract.
4. Subrecipient means an entity that:
i. Receives a subaward from you (the recipient) under this award; and
ii. Is accountable to you for the use of the federal funds provided by the subaward.
5. Total compensation means the cash and noncash dollar value earned by the executive during the
recipient’s or subrecipient’s preceding fiscal year and includes the following (for more information see 17
C.F.R. 229.402(c)(2)):
i. Salary and bonus.
ii. Awards of stock, stock options, and stock appreciation rights. Use the dollar amount recognized
for financial statement reporting purposes with respect to the fiscal year in accordance with the
Statement of Financial Accounting Standards No. 123 (Revised 2004) (FAS 123R), Shared Based
Payments.
iii. Earnings for services under non-equity incentive plans. This does not include group life, health,
hospitalization, or medical reimbursement plans that do not discriminate in favor of executives, and are
available generally to all salaried employees.
iv. Change in pension value. This is the change in present value of defined benefit and actuarial pension
plans.
v. Above-market earnings on deferred compensation which is not tax-qualified.
vi. Other compensation, if the aggregate value of all such other compensation (e.g., severance,
termination payments, value of life insurance paid on behalf of the employee, perquisites or property)
for the executive exceeds $10,000.
Why This Condition:
To further federal spending transparency, the Federal Funding Accountability and Transparency Act
of 2006 (FFATA) requires, among other things, that information on federal awards (federal financial
assistance and expenditures) be made available to the public via a single, searchable website, which is
www.USASpending.gov. Grantees are responsible for reporting their applicable executive compensation
and subaward information and the award term provides guidance to report the related information, as
required by FFATA.
What You Should Do:
At the time of grant application, your agency was asked to ensure that it has the necessary processes
and systems in place to comply with the applicable subaward and executive compensation reporting
requirements should it receive funding. If your agency received awards of $25,000 or more, you are required
to report award information on any first-tier subawards totaling $25,000 or more, and, in certain cases, to
report information on the names and total compensation of the five most highly compensated executives
of the recipient and first-tier subrecipients. The FFATA Subaward Reporting System (FSRS), accessible via the
Internet at www.fsrs.gov, is the reporting tool that your agency will use to capture and report subaward
information and any executive compensation data required by FFATA. The subaward information entered
in FSRS will then be displayed on www.USASpending.gov associated with your agency’s award, furthering
federal spending transparency.

21

COPS Hiring Program (CHP) Grant Owner's Manual

For additional information regarding the executive compensation and subaward reporting requirements,
please see Vol. 75, No. 177 (September 14, 2010) of the Federal Register,
www.gpo.gov/fdsys/pkg/FR-2010-09-14/pdf/2010-22705.pdf.

What are the specific rules regarding termination of grant funding?
The COPS Office has the right to sanction or terminate your agency’s project when there is reason to believe
that your agency:

• Is not substantially complying with the grant requirements or other applicable provisions of federal
law;

• Is failing to make satisfactory progress toward the goals or strategies outlined in its application;
• Is not adhering to grant requirements or conditions;
• Is proposing substantial plan changes to the extent that, if originally submitted, would have resulted in
the application being denied funding;

• Is not submitting financial or programmatic reports in a timely manner;
• Is filing false statements or certifications in connection with an application, periodic report, or other
grant-related documents; and/or

• Is providing other good cause for sanctions or termination as determined by the COPS Office.
In these instances, the COPS Office may:

• Temporarily withhold payments pending correction of the situation by your agency;
• Disallow all or part of the cost of the activity or action not in compliance;
• Wholly or partly suspend or terminate your grant;
• Require that some or all of the grant funds be remitted to the U.S. Department of Justice;
• Condition a future grant or elect not to provide future grant funds to your agency until appropriate
actions are taken to ensure compliance;

• Withhold or restrict your agency from obtaining future awards;
• Recommend civil or criminal enforcement by other agencies; and/or
• Take other remedies that may be legally available.
In the event that sanctions are imposed or your grant is terminated, your agency will be notified in writing
of our decision and the reason(s) for that decision.

Accepting the Grant Award
After you have reviewed the conditions of your CHP award and your agency agrees with these conditions,
you are ready to accept the award. The Director of the COPS Office has signed the Award Document
indicating approval of your grant, an obligation of federal funds to your organization, and our commitment
to the award. As stated at the beginning of this section, to officially begin your grant and draw down your
funds, the authorized officials (see Section IX, “Glossary of Terms”) of your agency must access www.cops.
usdoj.gov and select the Account Access link in the upper right corner to log in, review, and electronically
sign the Award Document along with all award condition pages.

22

COPS Hiring Program (CHP) Grant Owner's Manual

Who should sign the Award Document for our agency?
The “authorized officials” are the law enforcement and government executives who have ultimate and
final responsibility for all programmatic and financial decisions regarding this grant as representatives of
the legal grantee. COPS grants require that both the top law enforcement executive (e.g., Chief of Police,
Sheriff, or equivalent) and the top government executive (e.g., Mayor, Board Chairman, or equivalent) sign
the Award Document. For non-law enforcement agencies (universities, etc.), the authorized officials are the
programmatic and financial officials who have the ultimate signatory authority to sign contracts on behalf of
your organization. Typically, these are the same executives named on your agency’s 2013 CHP application. If
one or both of these individuals have changed, please complete a Change of Information (COI) form online
at www.cops.usdoj.gov through the Account Access link and create accounts for them so that they may
electronically sign the award. If you have any questions as to who should sign the award, please contact your
jurisdiction’s local legal advisor.

By when must the Award Document be signed?
Please electronically sign the Award Document and all award condition pages within 90 days of the date
on the award congratulatory letter. Grant funds will not be released until we have received your agency’s
signed Award Document, your budget has received final clearance, and any other relevant grant conditions
particular to your agency have been satisfied. Failure to submit your signed Award Document within the
90-day award acceptance period may result in your CHP award being withdrawn and the funds deobligated
without additional notification. If your agency requires an extension for accepting the award beyond the
90-day acceptance timeframe, please submit a written request to your COPS Grant Program Specialist. Be
sure to explain the circumstances that prevent your agency from signing the Award Document within the
90-day period, and identify the date by which the Award Document will be electronically signed. The COPS
Office will review such requests on a case-by-case basis. The COPS Office reserves the right to deny requests
to extend the 90-day award acceptance period.

II. ACCESSING GRANT FUNDS
This section provides answers to payment-related questions, including all the information needed to set
up your payments. For assistance with financial management and grant administration, please contact the
COPS Office Response Center at 800-421-6770 or visit our website at www.cops.usdoj.gov.

Payment Method
What method of payment is used?
There is currently one method of payment available for accessing federal grant funds—the Grant Payment
Request System (GPRS). GPRS is a web-based system that enables grantees to use a secure Internet
connection to request funds. Approved payment requests will automatically be scheduled for payment
by the U.S. Treasury Department. A grantee will be able to review previous requests made since 2007. For
more information on the GPRS please go to www.ojp.usdoj.gov/about/offices/ocfogprs.htm to view the
User Guide.

Setting Up Your Account
How do we set up a GPRS account?
If you are a new grantee to the COPS Office, you will need to establish an account in GPRS; you will need to
go online to https://grants.ojp.usdoj.gov/gprs/welcome to register to become a Drawdown Specialist. You
will receive, via e-mail, a temporary password and information on how to use GPRS. Please note that part
of the verification process may involve outreach to your law enforcement executive and/or government
executive or other financial points of contact to validate information provided by the Drawdown Specialist.

23

COPS Hiring Program (CHP) Grant Owner's Manual

If you are already registered in GPRS and would like to add a newly awarded grant to the existing username,
contact the COPS GPRS Registration Team via e-mail at COPSGPRSRegistration@usdoj.gov, and provide the
following information:

• User name
• First/Last name
• Vendor Number
• Grant numbers to be added
How do we fill out the payment enrollment forms?
If you are a new grantee to the COPS Office, your agency will need to complete an Automated Clearing
House (ACH) Vendor/Miscellaneous Payment (SF-3881) enrollment form. This form can be found on the
COPS Office website at the following address: www.cops.usdoj.gov/Default.asp?Item=100.
Prior to accessing your grant funds, your agency must mail the original form to:
Office of Justice Programs
Office of the Chief Financial Officer
810 7th Street NW
Washington, DC 20531
Your agency must complete the “Payee/Company Information” section following the directions on the
back of the form and also provide the grant number (printed on the Award Document). Next, your financial
institution must complete the “Financial Institution Information” section and have the appropriate financial
official sign the form.
If you are already a COPS grantee, you should already have filled out an ACH enrollment form. Therefore, your
agency will not be required to submit a new ACH enrollment form for the newly awarded grant as long as
your OJP vendor number has not changed. If you have any questions, or wish to verify your ACH enrollment
form information, please call the COPS Office Response Center at 800-421-6770.

When should Federal Financial Reports be filed?
After your agency returns the signed Award Document to the COPS Office, under current regulations, you
are required to submit quarterly Federal Financial Reports using a Standard Form 425 (SF-425). This report
reflects the actual monies spent and unliquidated obligations incurred by your agency. You will not be able
to make drawdowns from your grant account if the SF-425 for the most recent reporting quarter is not on
file with the COPS Office by the deadline date. Grantees are encouraged to submit their SF-425 reports via
the Internet at www.cops.usdoj.gov.
For more information on how to complete and where to submit your quarterly SF-425, see Section V of this
Grant Owner’s Manual titled “Reports.”
Filing the Federal Financial Report (SF-425) identifies your federal and local expenditures made during that
calendar quarter. However, to receive actual payment, you must request it through GPRS.

24

COPS Hiring Program (CHP) Grant Owner's Manual

Additional Payment Questions
Can we receive advances?
Yes. If you receive funds through electronic transfer, the period allowed is 10 days in advance. In general, the
concept of “minimum cash on hand” applies to COPS grants. This concept requires that your agency request
funds based upon immediate cash disbursement needs. You should time your request for payment to
ensure that federal cash on hand is the minimum that you need.
There should be no excess federal grant funds on hand, except for advances not exceeding 10 days, as
noted above.
The federal government has four basic rules regarding advances. Advances can be terminated if the grantee:

• Is unwilling or unable to attain project goals;
• Maintains excess cash on hand;
• Does not adhere to the terms and conditions of the grant; or
• Fails to submit reliable and/or timely reports.
How often can we request reimbursement of costs?
There are no limitations on how often your agency may request reimbursements. However, reimbursement
is only for costs that were approved in the FCM. As a general guideline, most agencies request
reimbursement on a monthly or quarterly basis. Also, please note that a date range can only be used once.

Can we earn interest on our grant funds?
Your agency should minimize the time between your drawdown of grant funds and your payment of
grant costs to avoid earning excess interest on your grant funds. You must account for interest earned on
advances of federal funds as follows:

• Local units of government may keep interest earned on all advances of federal funds up to $100 per

federal fiscal year in the aggregate. Interest earned in excess of $100 must be remitted promptly, but at
least quarterly, to the U.S. Department of Health and Human Services, Payment Management Systems,
P.O. Box 6021, Rockville, MD 20852.

• Except as provided in 28 C.F.R. Part 70.22(l), nonprofit organizations may keep interest earned on all

advances of federal funds up to $250 per federal fiscal year in the aggregate. Interest earned in excess
of $250 must be remitted annually to the U.S. Department of Health and Human Services, Payment
Management Systems, P.O. Box 6021, Rockville, MD 20852.

• Please notify the COPS Financial Division when any interest that is earned is remitted to the U.S.

Department of Health and Human Services, Payment Management Systems. P.O. Box 6021, Rockville,
MD 20852.

• State governments, including any agency or instrumentality of a state, should follow the provisions of

the Intergovernmental Cooperation Act (31 U.S.C. 6501 et. seq.) pertaining to the disposition of interest
earned on federal funds.

25

COPS Hiring Program (CHP) Grant Owner's Manual

III. FINANCIAL RECORD MAINTENANCE
Under the COPS CHP grant, your agency is required to establish and maintain accounting systems and
financial records to accurately account for funds awarded and disbursed. These records must include both
federal funds and any local funds contributed to this project.

Accounting Systems and Records
What accounting systems are required?
Your agency needs to establish and maintain accounting systems and financial records to accurately
account for the funds awarded.
Your accounting system should:

• Present and itemize actual expenditures of funded items;
• Demonstrate that funds are spent in compliance with your grant conditions; and
• Be able to provide the necessary information for periodic financial review and audit.
What records must be kept?
Your agency’s fiscal control and accounting systems should enable you to make accurate, current, and
complete disclosure of the financial activity under your CHP grant. Your accounting records should contain
information showing expenditures under the grant and must be supported by items such as payroll records,
time and attendance records, cancelled checks, or similar documents.
Your agency must adequately safeguard grant funds and make sure that they are used for authorized
purposes only. Your agency will be responsible for refunding any unallowable expenses.

How long must documents be kept?
All financial records, including payroll, time and attendance records, cancelled checks, and similar
documents associated with your CHP grant should be kept for at least three years from the date the
COPS Office officially closes the grant. If any litigation, claim, negotiation, audit or other action involving
these records has been started before the end of the three-year period, the records should be kept until
completion of the action. These records should be easily located and should be properly protected against
fire or other damage. Failure to maintain adequate records to document grant expenditures may result in a
requirement to repay all federal funds that cannot be supported with appropriate records.
Your agency should maintain records so that you can identify them by grant year or by fiscal year, whichever
you find more convenient.

What if we have more than one grant?
If your agency has more than one COPS grant or a grant from another federal agency, funds received under
one project may not be used to support another project without specific written authorization from COPS,
or in the case of a grant from another agency, from both awarding agencies. Your accounting systems and
financial records must reflect expenditures for each project separately.

Who may access our records?
Authorized federal representatives, including representatives from the U.S. Department of Justice, the
Comptroller General of the United States, the COPS Office, and any entity designated by the COPS Office
may access these records for the purposes of conducting audits, site visits, or other examinations.
Records must be kept for at least three years from the date that the COPS Office has officially closed your
agency’s grant.
26

COPS Hiring Program (CHP) Grant Owner's Manual

IV. FEDERAL AUDIT REQUIREMENTS
In addition to oversight by the COPS Office, your grant may be subject to an audit by independent
examiners. The two primary types of audit are Single Audit Act (SAA) audits and U.S. Department of Justice,
Office of the Inspector General (OIG) audits.

Requirements and Audits
What are the regulations governing Single Audit Act (SAA) requirements?
The Single Audit Act of 1984 established uniform guidelines for state and local governments receiving
federal financial assistance. The 1984 Act was amended in July 1996 and revised again June 27, 2003 and
June 26, 2007, and is effective for fiscal years after December 31, 2003, to reflect revised audit criteria and
reporting requirements. The Office of Management and Budget Circular A-133 (OMB A-133), Audits of
States, Local Governments and Non-Profit Organizations, provides additional guidelines regarding the
implementation of SAA requirements.

Who must have an SAA audit?
Each non-federal entity that expends a total amount of federal awards equal to or in excess of $500,000 in
a fiscal year is required to have a Single Audit conducted, except when it elects to have a program-specific
audit conducted. An auditee may be a recipient, a subrecipient, and/or a vendor. Specifically, “Federal awards
expended as a recipient or a subrecipient would be subject to an audit under A-133, Subpart B, Section 210.”
SAA audits are conducted annually unless a state or local government is required by constitution or statute,
in effect on January 1, 1987, to undergo audits less frequently than annually. The primary objective of an
SAA audit is to express opinions on the grantee’s financial statements, internal controls, major and nonmajor grant programs, and compliance with government laws and regulations. Single Audits may also
address specific compliance issues with respect to COPS grant requirements.
Failure to have an audit performed may result in sanctions imposed by federal agencies for
noncompliance with OMB Circular A-133. These sanctions under A-133, Section 225 could include the
following: (A) withholding a percentage of federal awards until a required audit is completed satisfactorily;
(B) withholding or disallowing overhead costs, suspending your award until the audit is performed, or
terminating your award.
Your SAA reports should not be sent to the COPS Office. If the U.S. Department of Justice is your Cognizant
Federal Agency (see Section IX, “Glossary of Terms”), they should be sent to the Federal Audit Clearinghouse at:
Federal Audit Clearinghouse
Bureau of Census
1201 East 10th Street
Jeffersonville, IN 47132
The U.S. Department of Justice, Office of Justice Programs (OJP) serves as the liaison between grantees and
auditors in the conduct of SAA audits. Questions and comments regarding SAA audits may be directed to
the COPS Office Response Center at 800-421-6770.

What is the role of the Office of the Inspector General (OIG)?
The OIG is a separate component of the U.S. Department of Justice and is independent of the COPS
Office. The primary objective of OIG audits is to assess compliance with grant conditions. OIG audits are
designed to promote economy, efficiency, and effectiveness in the administration of grants by evaluating
compliance with laws, regulations, policies, and procedures governing the operations encompassed in the
scope of the audit.

27

COPS Hiring Program (CHP) Grant Owner's Manual

How are COPS Office grants selected for an OIG audit?
The OIG may conduct an audit in response to a referral that the OIG believes warrants further evaluation.
The OIG also surveys Department of Justice agencies on an annual basis to solicit input on suggested audit
areas for the upcoming fiscal year. In most instances, however, the OIG selects grants based on a number of
factors, including the geographical distribution of grants awarded, award amount, population served, and
type of grant (both active and expired). As such, the fact that your grant has been selected for an OIG audit
is not necessarily indicative of a suspected concern or problem area.
The COPS Office Grant Monitoring Division serves as the liaison between grantees and the OIG’s Audit
Division, which conducts the audit. After the OIG notifies the COPS Office of upcoming audits to be
conducted, the COPS Office Grant Monitoring Division will send out a notification letter to grantees
outlining the scope of each audit and the anticipated audit timeframe. This notification letter also advises
grantees of the supporting documentation required and information necessary for the OIG during their
scheduled field work, and provides a COPS Office point of contact to address questions and concerns. If
you have any questions regarding an OIG audit, please contact the COPS Office Grant Monitoring Division
at 800-421-6770. Questions and comments regarding the administration of your CHP grant, not specifically
related to an audit, should be referred to your COPS Grant Program Specialist.

Typical Audit Findings
The OIG has typically reported the following audit findings pertaining to grants as a result of lack of proper
documentation, poor business practices, or inadequate accounting and record keeping systems:

• Unallowable costs—Grantee incurred costs that were not approved in the original budget, were in
excess of the approved budget, or were charged to the grant after the expiration date and a grant
extension was not obtained.

• Unsupported costs—Specific grant expenditures and reimbursements could not be supported by
adequate documentation.

• Lack of complete/timely programmatic and financial reporting—Grantee failed to submit

required programmatic and financial reports in a timely manner and/or had inadequate record
keeping systems.

• Failure to retain—Grantee lacked documentation to support retention planning efforts during the

grant period and/or failed to demonstrate an increase in the baseline of locally-funded sworn officer
positions at the conclusion of the 36 months of federal funding, over and above what the grantee
would have funded in absence of the grant.

• Supplanting—Grantee could not document efforts to backfill vacant local sworn officer positions, or
grantee could not explain reductions in local law enforcement budget or in sworn officer positions
during the grant award period.

• Lack of adequate community policing—Grantee had difficulty demonstrating community policing
activities.

• Funds to better use—Funds could be used more efficiently based on management actions such as:

a) reductions in outlays; b) deobligation of funds; c) withdrawal; d) costs not incurred by implementing
recommended improvements; or e) any other savings which are specifically identified.

• Questioned costs—Costs that are questioned by the auditor because of an audit finding which
resulted from a violation or possible violation of a provision of law, regulation, grant terms and
conditions, or other document governing the use of federal funds; or because costs incurred
appear unreasonable and do not reflect the actions a prudent person would take under the
same circumstances; or because costs at the time of the audit are not supported by adequate
documentation.
28

COPS Hiring Program (CHP) Grant Owner's Manual

After the final OIG audit report has been issued, the COPS Office Grant Monitoring Division will continue
working as the liaison between your agency and the OIG to obtain closure on any audit findings. The COPS
Office will issue a closure letter once all audit recommendations have been closed by the OIG. You must
keep all documentation related to the audit for a period of three years following the audit’s closure.

V. REPORTS
As part of the CHP, your agency will be required to submit quarterly Federal Financial Reports as well as
quarterly Program Progress Reports. Awarded agencies should be prepared to track and report CHP funding
separately from other funding sources (including other COPS Office and federal grants) to ensure accurate
financial and programmatic reporting on a timely basis. Your agency should ensure that you have financial
internal controls in place to monitor the use of CHP funding and ensure that its use is consistent with the
grant terms and conditions. Good practices in this area would include written accounting practices, an
accounting system that tracks all drawdowns and grant expenditures, and the ability to track when each
CHP position is filled or vacant (including if the position was for a new hire or a rehire). Failure to submit
complete reports, or submit them in a timely manner, may result in the suspension and possible termination of
your agency’s COPS grant funding or other remedial actions.

Federal Financial Reports
Your agency is required to submit quarterly Federal Financial Reports using Standard Form 425 (SF-425)
within 30 days after the end of each calendar quarter. A final SF-425 will be due within 90 days after the end
of the grant period. This report reflects the actual cumulative federal monies spent, unliquidated obligations
incurred, and any unobligated balance of federal funds.

How do we file a Federal Financial Report?
All COPS grantees are required to submit quarterly Federal Financial Reports using the SF-425.
Grantees are strongly encouraged to submit the quarterly SF-425 online. Visit the COPS Office website
at www.cops.usdoj.gov and select the Account Access link in the upper right corner to log in; once you
are logged in, select “Applications” from the Agency Portal Menu, click on the “SF-425” icon and follow
the instructions to complete and submit your reports. The online SF-425 requires the same reporting
information as the paper version. The use of this online application enables authorized users to view past
SF-425s, and allows them to file or amend the SF-425 for the current quarter.

When are Federal Financial Reports due?
SF-425s for COPS grants must be submitted every quarter and no later than 30 days after the last day of
each reporting quarter, as detailed below:
Reporting Quarters

SF-425 Due Date

January 1 – March 31

April 30

April 1 – June 30

July 30

July 1 – September 30

October 30

October 1 – December 31

January 30

29

COPS Hiring Program (CHP) Grant Owner's Manual

For your first SF-425 submission, determine when the most recent SF-425 reporting quarter ended and
complete an SF-425 to cover the period from the award start date of your grant to that particular end date.
You are required to submit an SF-425 even if you have not spent any money or incurred any costs
during a reporting period. The due dates for online filing of SF-425s are the same as for the submission of
paper copies.
Example:
If your award start date is 02-01-13 and the current date is 04-15-13, then your first SF-425 would be due
no later than 04-30-13 and would cover the period 02-01-13 (award start date) through 03-31-13 (end
of the most recent reporting quarter). This SF-425 must be on file with the COPS Office so that you can
successfully complete a drawdown of funds through GPRS.
Grantees who do not submit SF-425s by the due date will be unable to draw down funds. The payment
system contains a function which checks for SF-425 delinquency and will reject a drawdown attempt if the
SF-425 is not up to date. Subsequent e-mail, fax, and/or hard copy reminders may be sent to the grantee if
the SF-425 is delinquent.
For general information concerning online filing of SF-425 reports, go to
www.cops.usdoj.gov/Default.asp?Item=740 or contact the COPS Office Response Center by phone at
800-421-6770 or by e-mail at AskCopsRC@usdoj.gov.
If you need assistance in completing the SF-425, please contact the COPS Office Response Center at 800421-6770, by e-mail at AskCopsRC@usdoj.gov, or review the “Helpful Hints Guide for Completing the Federal
Financial Report (SF-425)” at www.cops.usdoj.gov/Publications/SF-425_HelpfulHints_2-4b.pdf.

How will grant funds be monitored?
The COPS Office and designated representatives from the Office of the Chief Financial Officer, Office of
Justice Programs monitor the financial aspects of your agency’s grant through financial reports, on-site
visits, office-based grant reviews, meetings, telephone contacts, reports, audits, reviews of grant change
requests, and special request submissions.

Program Progress Reports
Quarterly Program Progress Reports and a Final Program Progress (Closeout) Report are required to be
submitted directly to the COPS Office through the Account Access link of the COPS Office website at
www.cops.usdoj.gov.

How do we file a Program Progress Report?
Please access the COPS Office website at www.cops.usdoj.gov and click on the Account Access link at the
top right-hand side of the page. Once you are logged in, select “Applications” from the Agency Portal Menu,
click on the “Progress Report” icon and follow the instructions to complete your report.

How do we obtain online access to complete the Program Progress Report?
If you do not have login access, you should contact your agency portal administrator to set up an account
for you.
If you have a registered account, but do not remember your password, you may reset your password by
going to the agency portal homepage in Account Access, entering your e-mail address, and clicking on the
“Forgot Password” link. If you do not have your user name and/or password, please contact the COPS Office
Response Center by phone at 800-421-6770 (from Monday through Friday between 9:00 AM and 5:00 PM
Eastern time) or by e-mail at AskCopsRC@usdoj.gov.

30

COPS Hiring Program (CHP) Grant Owner's Manual

Do we need to request a Program Progress Report?
No. The COPS Office will notify your agency directly when the report is due. A notification for submitting
your quarterly Program Progress Report will be sent electronically in January/April/July/October, covering
activities for the preceding calendar quarter. Notification for submitting your Final Program Progress
(Closeout) Report will be sent to your agency in the month following your grant end date.

When are Program Progress Reports due?
Program Progress Reports for COPS grants must be submitted every quarter and no later than 30 days after
the last day of each reporting quarter, as detailed below:
Reporting Quarters

Program Progress Report Due Date

January 1 – March 31

April 30

April 1 – June 30

July 30

July 1 – September 30

October 30

October 1 – December 31

January 30

What kind of information will these reports require?
They will request information about the status of your agency’s hiring and/or rehiring of additional career
law enforcement officers and your grant-related community policing activities.

What if we make a mistake or need to modify the report after it is submitted?
Grantees may need to make a change or may be asked by a subsequent COPS Office reviewer to make
a correction to a submission. The recipient can update the submission by logging on to the COPS Office
website or by calling the COPS Progress Report Team at 800-659-7379.

Will the data that we submit be publicly available?
Program Progress Reports submitted to the COPS Office may be reported publicly in response to a Freedom
of Information Act (FOIA) request.
If your agency has any questions regarding the submission of these required reports, please call the COPS
Progress Report Team at 800-659-7379.

Contact Points to Obtain Technical Assistance and Report Violations
Any alleged violations, serious irregularities, or acts that may result in the use of public funds in a manner
inconsistent with the Public Safety Partnership and Community Policing Act of 1994 or the purposes of
this grant may be reported to the U.S. Department of Justice. Furthermore, the COPS Office welcomes
the opportunity to provide assistance regarding the implementation of grant provisions to help ensure
that federal grant funds are spent responsibly. As such, the following contacts are provided to address
noncompliance and technical assistance issues:

• If you suspect violations of a criminal nature, please contact the U.S. Department of Justice, Office of
the Inspector General (OIG) at www.justice.gov/oig/FOIA/hotline.htm, OIG.hotline@usdoj.gov, or
800-869-4499.

• If you suspect grant violations (not criminal in nature) related to the grant conditions listed in this
manual, please contact the COPS Grant Monitoring Division at 202-514-9202.

• If you have any questions and/or need assistance regarding your grant, please contact your COPS
Grant Program Specialist at 800-421-6770.

31

COPS Hiring Program (CHP) Grant Owner's Manual

VI. COMMUNITY POLICING ACTIVITIES
The COPS Office defines community policing as a philosophy that promotes organizational strategies, which
support the systematic use of partnerships and problem-solving techniques, to proactively address the
immediate conditions that give rise to public safety issues such as crime, social disorder, and fear of crime.
CHP grants must be used to initiate or enhance community policing activities. All newly hired, additional,
or rehired officers funded under CHP (or an equal number of redeployed veteran officers) must implement
your agency’s approved community policing plan, which you described in your grant application, as well as
advance your agency’s community policing activities over the life of the grant.
In Sections VI (A) and (B) of your CHP grant application, you specified a community policing implementation
plan for the CHP grant, with specific reference to a specific crime or disorder problem and the following
elements of community policing: (a) problem solving—your agency’s plan to assess and respond to
the problem identified; (b) community partnerships and support, including related governmental and
community initiatives that complement your agency’s proposed use of CHP funding; and (c) organizational
transformation—how your agency will use these funds to reorient its mission to community policing or
enhance its involvement in and commitment to community policing. Throughout the CHP grant period,
your agency is required to implement the community policing plan it set forth in the CHP grant application.
Your organization may be audited or monitored to ensure that it is initiating or enhancing community
policing in accordance with the community policing plan(s) you indicated in your application, and that
the officers hired or an equal number of redeployed veteran officers are used to implement this plan.
We understand that your community policing needs may change during the life of your grant. We also
recognize that this plan may incorporate a broad range of possible community policing strategies and
activities, and that your agency may implement particular community policing strategies from the plan
on an as-needed basis throughout the life of the grant. Minor changes to this plan may be made without
prior approval of the COPS Office; however, grantees will be required to report on progress and/or changes
to the community policing plan (if any) through required quarterly progress reports. Any changes to the
community policing scope or strategies originally identified in your CHP application should be documented
within your quarterly progress report. If your agency’s community policing plan changes significantly, you
must submit those changes to the COPS Office for approval through the quarterly progress report. Changes
are “significant” if they deviate from the specific crime problems(s) originally identified and approved in the
community policing plan submitted with the application. Additional information about community policing
may be found in Appendix C, “Community Policing Defined.”

32

COPS Hiring Program (CHP) Grant Owner's Manual

VII. WHEN THE GRANT PERIOD HAS ENDED
At the end of your agency’s grant period, the COPS Office is responsible for the closeout of your grant. As
part of this process, the COPS Office requires documentation demonstrating that your agency has met all of
the financial and programmatic requirements of the grant.
After the end of the grant period, your agency will be asked to submit a final Federal Financial Report (SF425) and any applicable final program reports.

Final Federal Financial Report
The final Federal Financial Report (SF-425) for your grant is due to the COPS Office no later than 90 days
after the end of the grant period. The final report should reflect the total amount of federal expenditures
and the amount of unobligated funds, if any. The federal funds expended should reflect only the actual
allowable incurred salary and fringe benefit costs for the 36-month grant period that each grant position
was occupied. Additionally, it should reconcile with the amount of federal funds drawn down by your
agency. The final SF-425 should also report the total amount of the local cash match contributed over the
36-month grant period, which should be at least 25 percent of the total grant project, unless waived by the
COPS Office in writing.

When should all of the grant monies be spent?
Grant funds reflecting allowable project costs must be obligated before the end of the grant period.
Obligated funds cover monies spent and expenses for all approved items in the FCM that your agency
has incurred but not yet paid. Your agency has up to 90 days after the end of the grant period to request
reimbursement for funds obligated.
Please be advised that 28 C.F.R. Part 66.50(c) requires grantees to submit a Final Federal Financial Report (SF-425)
and to draw down the final reimbursement for expended funds within 90 days after the expiration of the grant. In
addition, be advised that failure to complete the drawdown of funds within the 90-day period following award
expiration will result in the forfeiture of the remaining eligible balance.
It is possible that your agency may have excess grant funds remaining in your account following the grant
period due to an overestimate of item costs during the grant period. Your agency should review its records
carefully to ensure that it draws down and expends only the amount required for actual costs incurred
during the grant period. Any excess unobligated or unspent funds should remain in your account, and will
be deobligated during the closeout process.

Final Program Progress (Closeout) Report
After your grant period has ended, your agency may be sent a final progress or closeout report from the
COPS Office and asked to complete it. This report will serve as your agency’s final programmatic report on
the grant, and the information your agency provides in this report will be used to make a final assessment of
your grant progress.

33

COPS Hiring Program (CHP) Grant Owner's Manual

Retention
At the conclusion of 36 months of federal funding for each awarded officer position, your agency must
implement its plan, submitted at the time of grant application, to retain the additional COPS-funded officer
position(s) with state and/or local funds for a minimum of 12 months as required by Grant Condition #6 in
this manual. If an agency is awarded several officer positions, the retention period for each individual officer
position begins upon completion of 36 months of federal funding for each position (not based on the
cumulative grant award end date). The additional officer positions should be added to your agency’s law
enforcement budget with state and/or local funds for at least 12 months, over and above the number of
locally-funded officer positions that would have existed in the absence of the grant. If a position becomes
vacant during the retention period, your agency must take active and timely steps consistent with its hiring
policies and procedures to fill the position with a new, additional officer to complete the remainder of the
12-month retention period.
Absorbing CHP-funded officers through attrition (rather than adding the extra positions to your budget with
additional funding) does not meet the retention requirement. In addition, your agency cannot use federal
funding from other COPS grants to retain positions awarded under a previous COPS hiring grant.
If you have any questions regarding the retention requirement, please contact your COPS Grant Program
Specialist at 800-421-6770 or via e-mail at AskCopsRC@usdoj.gov.

VIII. CONCLUSION
We hope that this manual has assisted you and your agency with your grant questions. We welcome
and encourage any comments you have regarding the CHP and the materials we have developed for its
administration. If you have specific comments regarding this manual, please send them to:
U.S. Department of Justice
Office of Community Oriented Policing Services
Attn: CHP Control Desk
145 N Street NE
Washington, DC 20530
If you have any questions about your grant, please call your COPS Grant Program Specialist or the COPS
Office Response Center at 800-421-6770.
Pursuant to Executive Order 13513, “Federal Leadership on Reducing Text Messaging While Driving,” the
COPS Office encourages recipients of Department of Justice funds to adopt and enforce policies that ban
text messaging while driving and to establish workplace safety policies to decrease crashes caused by
distracted drivers.

34

COPS Hiring Program (CHP) Grant Owner's Manual

IX. GLOSSARY OF TERMS
Allowable Costs
Allowable costs are costs that will be paid for by this grant program. The only allowable costs under CHP
are the approved full-time entry-level salaries and fringe benefits of sworn career law enforcement officers
hired or rehired on or after the grant award start date. CHP grant funds may be used to hire or rehire
experienced officers, but any costs higher than entry-level must be paid by your agency with local funds.
Grant funding must be limited to your agency’s entry-level sworn officer salary and benefits. Upon review of
your submitted budget, any unallowable costs were removed. The Financial Clearance Memorandum (FCM),
which was included in your award package, specifies the final amount of CHP funds awarded to your agency
for officer salaries and approved fringe benefits. Approved entry-level salaries and benefits paid during basic
academy training are allowable when it is the agency’s policy to pay all newly hired officers during this training.
Audit
Work done by auditors, including both the Office of the Inspector General (OIG) and state or local auditors,
to examine financial statements and to review: (a) compliance with laws and regulations; (b) economy and
efficiency of operations; (c) effectiveness in achieving program results; and (d) allowability of costs claimed
against the award.
Authorized Officials
The authorized officials are the individuals in your organization who have final authority and responsibility
for all programmatic and financial decisions regarding this grant award. At the time of grant application, your
agency listed the law enforcement executive (usually the Chief of Police, Sheriff, etc.) and the government
executive (usually the Mayor, Board President, etc.) for your agency. These executives are listed on your
Award Document and are understood to be your authorized officials. If any of the executive information
is incorrect, please submit the correct information to the COPS Office by completing an official Change of
Information form available online at www.cops.usdoj.gov.
Award Package
The award package includes your CHP award document, Financial Clearance Memorandum (FCM), and
award congratulatory letter; it may be accessed through the Account Access link on the COPS Office website
(www.cops.usdoj.gov). Your agency’s CHP award document will list your grant number, law enforcement
executive, government executive, award amount, number and hiring category of positions awarded, award
start and end dates, and all terms and conditions (including any special conditions placed on your agency’s
CHP grant). Your law enforcement and government executives have 90 days from the date on your award
congratulatory letter to log on to their accounts in Account Access and electronically sign the award
document and submit it to the COPS Office. Your agency’s FCM will specify the final amount of CHP funds
awarded to your agency for officer salaries and approved fringe benefits.
Award Start Date
This is the date on or after which your agency is authorized to hire and/or rehire positions that were
approved by the COPS Office. The award start date is found on your grant Award Document. Grantees may
not expend funds or hire or rehire grant-funded officers prior to this date without written approval from the COPS
Office.
Career Law Enforcement Officer
The COPS statute defines a “career law enforcement officer” as a person hired on a permanent basis who is
authorized by law, or by a state or local public agency, to engage in or oversee the prevention, detection, or
investigation of violations of criminal laws.

35

COPS Hiring Program (CHP) Grant Owner's Manual

Catalogue of Federal Domestic Assistance (CFDA)
The CFDA is an annual government-wide publication that contains a description and index of all forms
of federal assistance. Each program is assigned a “CFDA number,” which is used by auditors to track grant
revenues under the Single Audit Act. It is also used in participating states by State Single Points of Contact in
conducting the required intergovernmental reviews under Executive Order 12372. The CFDA number for the
COPS CHP grant is 16.710.
Closeout
The process in which the awarding agency, the COPS Office, determines that all applicable administrative
actions and all required work and conditions of the award have been completed and met by the recipient
and awarding agency.
Cognizant Federal Agency
Your Cognizant Federal Agency is generally the federal agency that provides your agency with the most federal
money. The Office of Management and Budget (OMB) may have already assigned your Cognizant Federal
Agency to you. If this is the first federal grant that your organization has received, the U.S. Department of Justice
is your Cognizant Federal Agency.
Community Policing
Community policing is a philosophy that promotes organizational strategies, which support the systematic
use of partnerships and problem-solving techniques, to proactively address the immediate conditions that
give rise to public safety issues such as crime, social disorder, and fear of crime. All newly hired, additional
or rehired officers (or an equal number of redeployed veteran officers) funded under COPS Office programs
must engage in community policing activities, and in the implementation of your community policing plan.
COPS Office
The Office of Community Oriented Policing Services (COPS Office) is the office within the U.S. Department of
Justice that is the “grantor” or “awarding” agency for your grant or cooperative agreement. The COPS Office is
responsible for assisting your agency with the administration and maintenance of your grant for the entire
grant period. You can reach the COPS Office at 800-421-6770.
COPS Office Finance Staff
The COPS Office Finance Staff handles your agency’s financial and budgetary needs related to this grant. A
staff accountant has been assigned to your state, and is available to answer any questions that you may have
concerning the financial aspects of your grant. To identify your Staff Accountant, please call the COPS Office
Response Center at 800-421-6770, or visit the COPS Office website at www.cops.usdoj.gov.
Criminal Intelligence Officer
A criminal intelligence officer, whether working directly with a law enforcement agency or assigned to the
appropriate state or regional fusion center, works in the field of criminal intelligence and may conduct data
collection, research, and analysis to produce finished intelligence reports or other products designed to
assist in the prevention, detection, or investigation of violations of criminal laws.
Data Universal Numbering System (DUNS) Number
Since FY2004, the Office of Management and Budget (OMB) has required all agencies applying for federal
funding to obtain this number prior to application. The DUNS number is a unique nine- or thirteen-digit
identification number that is assigned upon request to agencies by Dun & Bradstreet (D&B). This number will
be used by the federal government to better track grant recipient information throughout the grant cycle
and to provide consistent name and address data for electronic grant application systems. To obtain a DUNS
number, visit the Dun & Bradstreet website at www.dnb.com or call 866-705-5711.

36

COPS Hiring Program (CHP) Grant Owner's Manual

Employer Identification Number (EIN) / OJP Vendor Number
This number is usually your agency’s nine-digit federal tax identification number as assigned to you by the
Internal Revenue Service (IRS). Your accounting/bookkeeping department should have this number. In some
cases, the EIN has been previously assigned to another agency within your jurisdiction. In this instance, a
new vendor number will be assigned to you by the Office of the Chief Financial Officer. The newly assigned
number is to be used for COPS Office administrative purposes only and should not be used for IRS purposes.
Federally Recognized Tribe
Tribal entities that are recognized and eligible for funding and services from the Bureau of Indian Affairs
(BIA) by virtue of their status as Indian Tribes. They are acknowledged to have the immunities and privileges
available to federally acknowledged Indian Tribes by virtue of their government-to-government relationship
with the United States, as well as the responsibilities, power, limitation, and obligations of such tribes. For
further information, contact: BIA, Division of Tribal Government Services, MS-4631-MIB, 1849 C Street NW,
Washington, DC 20240, 202-208-2475.
Geographic Names Information System (GNIS) ID
The Geographic Names Information System (GNIS) database is maintained by the U.S. Geological Survey,
U.S. Department of the Interior. The database assigns a unique, permanent feature identifier, the Feature ID,
which is the only standard federal key for integrating or reconciling feature data from multiple datasets.
Grant Monitoring Specialist
COPS Grant Monitoring Specialists are trained and available to assist you in addressing any compliancerelated questions regarding your grant. Grant Monitoring Specialists plan and conduct site visits and officebased grant reviews. During the life of your grant, you may be selected for a monitoring site visit to assess
your compliance with the terms and agreements of the grant program, to review your community policing
initiatives, and to provide technical and administrative support for your grant award. Please contact the
COPS Office Response Center at 800-421-6770 if you have any compliance-related questions.
Grant Number
The grant number identifies your agency’s specific CHP grant, and can be found on your grant Award
Document. This number should be used as a reference when corresponding with the COPS Office. Your
grant number is in the following format: 2013-ULWX-0000 or 2013-UMWX-0000. The COPS Office tracks grant
information based upon this number.
Grant Program Specialist
COPS Grant Program Specialists are trained to assist you with implementing and maintaining your grant.
A Grant Program Specialist is assigned to your state, and is available to answer any questions that you may
have concerning the administrative aspects of your award. Your Grant Program Specialist can assist you with
such matters as requesting an extension on your grant or modifying the grant award. To obtain the name
and phone number of your Grant Program Specialist, please contact the COPS Office Response Center at
800-421-6770.
Local Budget Cycle
Your agency’s fiscal year. Some common examples include January 1 to December 31, October 1 to
September 30, and July 1 to June 30. Some local budget cycles may extend up to 24 months.
Matching Funds
What a locality must contribute as a cash match toward total allowable project costs over the life of the
program. Under 2013 CHP, the matching funds must be paid with state, local, or other non-COPS funds and
may not be from any funds previously budgeted for law enforcement purposes. There is a minimum 25
percent matching fund requirement for 2013 CHP, unless waived in writing by the COPS Office.

37

COPS Hiring Program (CHP) Grant Owner's Manual

Military Veteran
Under 2013 CHP, a military veteran is any individual who has served on active duty at any time in the armed
forces for a period of more than 180 consecutive days, any part of which occurred on or after September
11, 2001, and who has been discharged or released from active duty in the armed forces under honorable
conditions.
Obligation of Funds
The COPS Office obligates federal funds when the grant Award Document is signed by the COPS Director
or his/her designated official. For the grantee, grant funds are obligated when monies are spent for hiring
approved personnel under the grant. The term “encumbrance” is often used at the local and state levels
to describe this type of transaction. Liquidated obligations are considered cash outlays or monies actually
spent. Unliquidated obligations are obligations incurred and recorded but not yet paid (accrual basis of
accounting) or not yet recorded and not yet paid (cash basis of accounting).
Originating Agency Identifier (ORI) Number
This number is assigned by the Federal Bureau of Investigation (FBI), and it is your agency’s unique identifier.
The first two letters are your state abbreviation, the next three numbers are your county’s code, and the final
two numbers identify your jurisdiction within your county. If your agency does not have an ORI number
assigned by the FBI, the COPS Office assigns a non-official ORI code to use as an agency identifier (in such
cases, the last two digits will be “ZZ”). It can be found on your grant Award Document. When you contact the
COPS Office with a question, please reference your ORI number (and/or your grant number).
Primary Law Enforcement Authority
An agency with primary law enforcement authority is the agency that is the first responder to calls for
service, and has ultimate and final responsibility for the prevention, detection, and/or investigation of
violations of criminal laws within its jurisdiction.
The Public Safety Partnership and Community Policing Act of 1994
The COPS Office is charged with fulfilling the mandates of this law. The purposes of the law are to:

• Increase the number of community policing officers on the beat
• Provide additional and more effective training to law enforcement officers to enhance their problemsolving, service, and other skills needed in interacting with members of the community

• Encourage the development and implementation of innovative programs to permit members of the
community to assist law enforcement agencies in the prevention of crime

• Encourage the development of new technologies to assist law enforcement agencies in reorienting the
emphasis of their activities from reacting to crime to preventing crime

Rehire
CHP provides funding to rehire full-time officers laid off (from any jurisdiction) and/or were scheduled to
be laid off on a specific future date at the time of grant application as a result of state, local, or BIA budget
reductions. A grantee may use CHP funding to rehire an experienced full-time officer, but any additional
costs higher than entry-level that your agency pays the rehired officer must be paid with local agency funds,
not CHP funds.
Retention Period
After 36 months of COPS funding, CHP grantees are required to retain each additional COPS-funded position
awarded using local, state, or other sources of non-COPS funds. Each awarded position must be retained for
at least 12 months following the conclusion of the 36 months of federal funding for that position. This time
span is referred to as the “retention period.”

38

COPS Hiring Program (CHP) Grant Owner's Manual

School Resource Officer (SRO)
A career law enforcement officer, with sworn authority, deployed in community-oriented policing, and
assigned by the employing police department or agency to work in collaboration with schools and
community-based organizations to (a) address crime problems, gangs, and drug activities affecting or
occurring in or around an elementary or secondary school; (b) to deploy or expand crime prevention efforts
for students; (c) to educate likely school-age victims in crime prevention and safety; (d) to develop or expand
community justice initiatives for students; (e) to train students in conflict resolution, restorative justice, and
crime awareness; (f ) to assist in the identification of physical changes in the environment that may reduce
crime in or around the school; and (g) to assist in developing school policy that addresses crime and to
recommend procedural changes.
The COPS Office requires that the officer(s) deployed into SRO positions spend a minimum of 75 percent of
their time in and around primary and/or secondary schools, working on youth-related activities.
Supplanting
COPS grant funds may not be used to supplant (replace) state, local, or BIA funds that would be made
available in the absence of federal COPS grant funding. CHP funds must be used to increase the amount of
state, local, or BIA funds otherwise budgeted for sworn officer positions, plus any additional state, local, or
BIA funds budgeted for these purposes.
System for Award Management (SAM)
The SAM database is the repository for standard information about federal financial assistance applicants,
recipients, and sub-recipients. Organizations that have previously submitted applications via Grants.gov are
already registered with SAM, as it is a requirement for Grants.gov registration. Please note, however, that
applicants must update or renew their SAM at least once per year to maintain an active status. Information
about registration procedures can be accessed at www.sam.gov.

39

COPS Hiring Program (CHP) Grant Owner's Manual

X. APPENDIXES
Appendix A – List of Source Documents
A. Primary Sources
Public Safety Partnership and Community Policing Act of 1994, 42 U.S.C.
Consolidated Appropriations Act, 2010, Public Law 111-117

B. Secondary Sources
Code of Federal Regulations (C.F.R.)/Office of Management and Budget (OMB):
4 C.F.R. Parts 101-105, Department of Justice/Government Accountability Office, “Joint Federal Claims
Collections Standards”
5 C.F.R. Part 1320, “Controlling the Paperwork Burden on the Public”
5 C.F.R. Part 151, “Political Activities of State and Local Officials or Employees”
28 C.F.R. Part 23, “Criminal Intelligence Systems Operating Policies”
28 C.F.R. Part 61, “Procedures for Implementing the National Environmental Policy Act”
28 C.F.R. Part 66, “Uniform Administrative Requirements for Grants and Cooperative Agreements to State
and Local Governments”
28 C.F.R. Part 67, “Government-wide Requirements for Drug-Free Workplaces (Grants)”
28 C.F.R. Part 69, “Government-wide New Restrictions on Lobbying”
28 C.F.R. Part 70, “Uniform Administrative Requirements for Grants and Agreements with Institutions of
Higher Education, Hospitals, and Other Non-Profit Organizations”
31 C.F.R. Part 205, “Treasury Department Regulations Implementing for Cash Management Improvement
Act of 1990”
2 C.F.R. Part 220 (OMB Circular A-21), “Cost Principles for Educational Institutions”
OMB Circular A-33, “Audits of Educational Institutions”
2 C.F.R. Part 225 (OMB Circular A-87), “Cost Principles for State and Local Governments”
2 C.F.R. Part 230 (OMB Circular A-122), “Cost Principles for Non-Profit Organizations”
OMB Circular A-129, “Managing Federal Credit Programs”
OMB Circular A-133, “Audits of States, Local Governments, and Non-Profit Organizations”
48 C.F.R. Part 31.000, et seq. (FAR-31), “Cost Principles for Commercial Organizations”
Executive Orders:
Executive Order 12291, “Regulations”
Executive Order 12372, 28 C.F.R. Part 30 “Intergovernmental Review of Federal Programs”
Executive Order 12547, “Non-Procurement Debarments and Suspension”

40

COPS Hiring Program (CHP) Grant Owner's Manual

Appendix B – Assurances and Certifications
Assurances
Several provisions of federal law and policy apply to all grant programs. The Office of Community Oriented
Policing Services needs to secure your assurance that the applicant will comply with these provisions. If
you would like further information about any of these assurances, please contact your state’s COPS Grant
Program Specialist at 800-421-6770.
By signing this form, the applicant assures that it will comply with all legal and administrative requirements
that govern the applicant for acceptance and use of federal grant funds. In particular, the applicant assures
us that:
1. It has been legally and officially authorized by the appropriate governing body (for example, mayor or
city council) to apply for this grant and that the persons signing the application and these assurances on
its behalf are authorized to do so and to act on its behalf with respect to any issues that may arise during
processing of this application.
2. It will comply with the provisions of federal law, which limit certain political activities of grantee
employees whose principal employment is in connection with an activity financed in whole or in part with
this grant. These restrictions are set forth in 5 U.S.C. § 1501, et seq.
3. It will comply with the minimum wage and maximum hours provisions of the Federal Fair Labor Standards
Act, if applicable.
4. It will establish safeguards, if it has not done so already, to prohibit employees from using their positions
for a purpose that is, or gives the appearance of being, motivated by a desire for private gain for themselves
or others, particularly those with whom they have family, business or other ties.
5. It will give the Department of Justice or the Comptroller General access to and the right to examine
records and documents related to the grant.
6. It will comply with all requirements imposed by the Department of Justice as a condition or administrative
requirement of the grant, including but not limited to: the requirements of 28 C.F.R. Part 66 and 28 C.F.R.
Part 70 (governing administrative requirements for grants and cooperative agreements); 2 C.F.R. Part 225
(OMB Circular A-87), 2 C.F.R. Part 220 (OMB Circular A-21), 2 C.F.R. Part 230 (OMB Circular A-122) and 48 C.F.R.
Part 31.000, et seq. (FAR 31) (governing cost principles); OMB Circular A-133 (governing audits) and other
applicable OMB circulars; the applicable provisions of the Omnibus Crime Control and Safe Streets Act of
1968, as amended; 28 C.F.R. Part 38.1; the applicable COPS Application Guidelines; the applicable COPS Grant
Owner’s Manuals; and with all other applicable program requirements, laws, orders, regulations, or circulars.
7. If applicable, it will, to the extent practicable and consistent with applicable law, seek, recruit and hire
qualified members of racial and ethnic minority groups and qualified women in order to further effective law
enforcement by increasing their ranks within the sworn positions in the agency.

41

COPS Hiring Program (CHP) Grant Owner's Manual

8. It will not, on the ground of race, color, religion, national origin, gender, disability or age, unlawfully
exclude any person from participation in, deny the benefits of or employment to any person, or subject
any person to discrimination in connection with any programs or activities funded in whole or in part with
federal funds. These civil rights requirements are found in the non-discrimination provisions of the Omnibus
Crime Control and Safe Streets Act of 1968, as amended (42 U.S.C. § 3789d); Title VI of the Civil Rights Act of
1964, as amended (42 U.S.C. § 2000d); Section 504 of the Rehabilitation Act of 1973, as amended (29 U.S.C.
§ 794); the Age Discrimination Act of 1975 (42 U.S.C. § 6101, et seq.); Title IX of the Education Amendments
of 1972, as amended (20 U.S.C. 1681 et seq.); and the corresponding DOJ regulations implementing those
statutes at 28 C.F.R. Part 42 (subparts C, D, E, G, and I). It will also comply with Executive Order 13279 Equal
Treatment for Faith-Based Organizations and its implementing regulations at 28 C.F.R. Part 38, which requires
equal treatment of religious organizations in the funding process and nondiscrimination of beneficiaries by
Faith-Based Organizations on the basis of belief or non-belief.
A. In the event that any court or administrative agency makes a finding of discrimination on grounds
of race, color, religion, national origin, gender, disability or age against the applicant after a due
process hearing, it agrees to forward a copy of the finding to the Office for Civil Rights, Office of Justice
Programs, 810 7th Street NW, Washington, DC 20531.
B. If your organization has received an award for $500,000 or more and has 50 or more employees, then
it has to prepare an Equal Employment Opportunity Plan (EEOP) and submit it to the Office for Civil
Rights (OCR), Office of Justice Programs, 810 7th Street NW, Washington, DC 20531, for review within
60 days of the notification of the award. If your organization received an award between $25,000 and
$500,000 and has 50 or more employees, your organization still has to prepare an EEOP, but it does not
have to submit the EEOP to OCR for review. Instead, your organization has to maintain the EEOP on file
and make it available for review on request. In addition, your organization has to complete Section B of
the Certification Form and return it to OCR. If your organization received an award for less than $25,000;
or if your organization has less than 50 employees, regardless of the amount of the award; or if your
organization is a medical institution, educational institution, nonprofit organization or Indian tribe, then
your organization is exempt from the EEOP requirement. However, your organization must complete
Section A of the Certification Form and return it to OCR.
9. Pursuant to Department of Justice guidelines (June 18, 2002 Federal Register (Volume 67, Number 117,
pages 41455-41472)), under Title VI of the Civil Rights Act of 1964, it will ensure meaningful access to its
programs and activities by persons with limited English proficiency.
10. It will ensure that any facilities under its ownership, lease or supervision which shall be utilized in
the accomplishment of the project are not listed on the Environmental Protection Agency’s (EPA) list of
Violating Facilities and that it will notify us if advised by the EPA that a facility to be used in this grant is under
consideration for such listing by the EPA.
11. If the applicant’s state has established a review and comment procedure under Executive Order 12372
and has selected this program for review, it has made this application available for review by the state Single
Point of Contact.
12. It will submit all surveys, interview protocols, and other information collections to the COPS Office for
submission to the Office of Management and Budget for clearance under the Paperwork Reduction Act of
1995 if required.

42

COPS Hiring Program (CHP) Grant Owner's Manual

13. It will comply with the Human Subjects Research Risk Protections requirements of 28 C.F.R. Part 46 if
any part of the funded project contains non-exempt research or statistical activities which involve human
subjects and also with 28 C.F.R. Part 22, requiring the safeguarding of individually identifiable information
collected from research participants.
14. Pursuant to Executive Order 13043, it will enforce on-the-job seat belt policies and programs for
employees when operating agency-owned, rented or personally-owned vehicles.
15. It will not use COPS funds to supplant (replace) state, local, or Bureau of Indian Affairs funds that
otherwise would be made available for the purposes of this grant, as applicable.
16. If the awarded grant contains a retention requirement, it will retain the increased officer staffing level
and/or the increased officer redeployment level, as applicable, with state or local funds for a minimum of 12
months following expiration of the grant period.
17. It will not use any federal funding directly or indirectly to influence in any manner a Member of
Congress, a jurisdiction, or an official of any government, to favor, adopt, or oppose, by vote or otherwise,
any legislation, law ratification, policy or appropriation whether before or after the introduction of any bill,
measure, or resolution proposing such legislation, law, ratification, policy or appropriation as set forth in the
Anti-Lobby Act, 18 U.S.C. 1913.
18. In the event that a portion of grant reimbursements are seized to pay off delinquent federal debts
through the Treasury Offset Program or other debt collection process, it agrees to increase the non-federal
share (or, if the awarded grant does not contain a cost sharing requirement, contribute a non-federal share)
equal to the amount seized in order to fully implement the grant project.
19. None of the funds made available under this award may be distributed to the Association of Community
Organizations for Reform Now (ACORN) or its subsidiaries.
False statements or claims made in connection with COPS grants (including cooperative agreements) may
result in fines, imprisonment, disbarment from participating in federal grants or contracts, and/or any other
remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under
this grant.
__________________________________________________________
Signature of Government Executive/Financial Official

_____________________
Date

(For your electronic signature, please type in your name)

__________________________________________________________
Signature of Government Executive/Financial Official
(For your electronic signature, please type in your name)

43

_____________________
Date

COPS Hiring Program (CHP) Grant Owner's Manual

Certifications
Regarding Lobbying; Debarment, Suspension and Other Responsibility Matters; Federal Taxes and
Assessments; Drug-Free Workplace Requirements; and Coordination with Affected Agencies.
Although the Department of Justice has made every effort to simplify the application process, other
provisions of federal law require us to seek your agency’s certification regarding certain matters. Applicants
should read the regulations cited below and the instructions for certification included in the regulations
to understand the requirements and whether they apply to a particular applicant. Signing this form
complies with certification requirements under 28 C.F.R. Part 69, “New Restrictions on Lobbying,” 2 C.F.R. Part
2867, “Nonprocurement Debarment and Suspension,” Public Law 111-117 or the most recent applicable
appropriations Act, 28 C.F.R. Part 83, “Government-Wide Requirements for Drug-Free Workplace (Grants),” and
the coordination requirements of the Public Safety Partnership and Community Policing Act of 1994. The
certifications shall be treated as a material representation of fact upon which reliance will be placed when
the Department of Justice determines to award the covered grant.
1. Lobbying
As required by Section 1352, Title 31 of the U.S. Code, and implemented at 28 C.F.R. Part 69, for persons
entering into a grant or cooperative agreement over $100,000, as defined at 28 C.F.R. Part 69, the applicant
certifies that:
A.

No federal appropriated funds have been paid or will be paid, by or on behalf of the undersigned,
to any person for influencing or attempting to influence an officer or employee of any agency,
a member of Congress, an officer or employee of Congress, or an employee of a member of
Congress in connection with the making of any federal grant; the entering into of any cooperative
agreement; and the extension, continuation, renewal, amendment or modification of any federal
grant or cooperative agreement;

B.

If any funds other than federal appropriated funds have been paid or will be paid to any person
for influencing or attempting to influence an officer or employee of any agency, a member
of Congress, an officer or employee of Congress, or an employee of a member of Congress in
connection with this federal grant or cooperative agreement, the undersigned shall complete and
submit Standard Form – LLL, “Disclosure of Lobbying Activities,” in accordance with its instructions;
and

C.

The undersigned shall require that the language of this certification be included in the award
documents for all subawards at all tiers (including subgrants, contracts under grants and
cooperative agreements, and subcontracts) and that all sub-recipients shall certify and disclose
accordingly.

2. Debarment, Suspension and Other Responsibility Matters (Direct Recipient)
As required by Executive Order 12549, Debarment and Suspension, and implemented at 2 C.F.R. Part 2867,
for prospective participants in primary covered transactions, as defined at 2 C.F.R. Part 2867.20(a)- A. The
applicant certifies that it and its principals:
A.

Are not presently debarred, suspended, proposed for debarment, declared ineligible, sentenced
to a denial of federal benefits by a state or federal court, or voluntarily excluded from covered
transactions by any federal department or agency;

44

COPS Hiring Program (CHP) Grant Owner's Manual

B.

Have not within a three-year period preceding this application been convicted of or had a civil
judgment rendered against them for commission of fraud or a criminal offense in connection with
obtaining, attempting to obtain, or performing a public (federal, state or local) or private agreement
or transaction; violation of federal or state antitrust statutes or commission of embezzlement,
theft, forgery, bribery, falsification or destruction of records, making false statements, tax evasion
or receiving stolen property, making false claims, or obstruction of justice, or commission of any
offense indicating a lack of business integrity or business honesty that seriously and directly affects
your present responsibility;

C.

Are not presently indicted for or otherwise criminally or civilly charged by a governmental entity
(federal, state or local) with commission of any of the offenses enumerated in paragraph (B) of this
certification; and

D.

Have not within a three-year period preceding this application had one or more public transactions
(federal, state or local) terminated for cause or default.

3. Federal Taxes and Assessments
A.

A. If applicable, an applicant who receives an award in excess of $5,000,000 certifies that, to the best
of its knowledge and belief, the applicant has filed all Federal tax returns required during the three
years preceding the certification, has not been convicted of a criminal offense under the Internal
Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any
unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment
is the subject of an installment agreement or offer in compromise that has been approved by the
Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous
administrative or judicial proceeding.

B.

B. The applicant certifies that it does not have any unpaid federal tax liability that has been assessed,
for which all judicial and administrative remedies have been exhausted or have lapsed, and that
is not being paid in a timely manner pursuant to an agreement with the authority responsible for
collecting the tax liability.

4. Drug-Free Workplace (Grantees Other Than Individuals)
As required by the Drug-Free Workplace Act of 1988, and implemented at 28 C.F.R. Part 83, for grantees/
recipients, as defined at 28 C.F.R. Part 83.660 –
A.

The applicant certifies that it will, or will continue to, provide a drug- free workplace by:
(i) Publishing a statement notifying employees that the unlawful manufacture, distribution,
dispensing, possession or use of a controlled substance is prohibited in the grantee’s workplace
and specifying the actions that will be taken against employees for violation of such prohibition;
(ii) Establishing an on-going drug-free awareness program to inform employees about –
(a) The dangers of drug abuse in the workplace;
(b) The grantee’s policy of maintaining a drug-free workplace
(c) Any available drug counseling, rehabilitation and employee assistance programs; and
(d) The penalties that may be imposed upon employees for drug-abuse violations occurring in
the workplace;
(iii) Making it a requirement that each employee to be engaged in the performance of the grant be
given a copy of the statement required by paragraph (i);

45

COPS Hiring Program (CHP) Grant Owner's Manual

(iv) Notifying the employee in the statement required by paragraph (i) that, as a condition of
employment under the grant, the employee will –
(a) Abide by the terms of the statement; and
(b) Notify the employer in writing of his or her conviction for a violation of a criminal drug
statute occurring in the workplace no later than five calendar days after such conviction;
(v) Notifying the agency, in writing, within 10 calendar days after receiving notice under
subparagraph (iv)(b) from an employee or otherwise receiving actual notice of such conviction.
Employers of convicted employees must provide notice, including position title, to: COPS Office,
145 N Street NE, Washington, DC 20530. Notice shall include the identification number(s) of each
affected grant;
(vi) Taking one of the following actions, within 30 calendar days of receiving notice under
subparagraph (iv)(b), with respect to any employee who is so convicted –
(a) Taking appropriate personnel action against such an employee, up to and including
termination, consistent with the requirements of the Rehabilitation Act of 1973, as amended; or
(b) Requiring such employee to participate satisfactorily in a drug abuse assistance or
rehabilitation program approved for such purposes by a federal, state or local health, law
enforcement or other appropriate agency;
(vii) Making a good faith effort to continue to maintain a drug-free workplace through
implementation of paragraphs (i), (ii), (iii), (iv), (v), and (vi).
Grantee Agency Name and Address:
B.

The grantee may insert in the space provided below the site(s) for the performance of work done in
connection with the specific grant:
Place of performance (street address, city, county, state, zip code)
____________________________________________________
____________________________________________________
Check □ if there are workplaces on file that are not identified here.

5. Coordination
The Public Safety Partnership and Community Policing Act of 1994 requires applicants to certify that there
has been appropriate coordination with all agencies that may be affected by the applicant’s grant proposal
if approved. Affected agencies may include, among others, the Office of the United States Attorney, state
or local prosecutors, or correctional agencies. The applicant certifies that there has been appropriate
coordination with all affected agencies.

46

COPS Hiring Program (CHP) Grant Owner's Manual

Where the applicant is unable to certify to any of the statements in this Certifications form, he or she shall attach
an explanation to this application regarding the particular statement that cannot be certified. Please check
here □ if an explanation is attached to this application. Please note that the applicant is still required to sign the
Certifications form to certify to all the other applicable statements.
Grantee Agency Name and Address:
_____________________________________________________________________________________
_____________________________________________________________________________________

Grantee IRS/ Vendor Number: ______________________________
False statements or claims made in connection with COPS grants (including cooperative agreements) may
result in fines, imprisonment, disbarment from participating in federal grants or contracts, and/or any other
remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under this grant.
__________________________________________________________
Signature of Law Enforcement Executive/Agency Executive

_____________________
Date

(For your electronic signature, please type in your name)

__________________________________________________________
Signature of Government Executive/Financial Official
(For your electronic signature, please type in your name)

47

_____________________
Date

COPS Hiring Program (CHP) Grant Owner's Manual

Appendix C – Community Policing Defined
Community policing is a philosophy that promotes organizational strategies that support the systematic use
of partnerships and problem-solving techniques, to proactively address the immediate conditions that give
rise to public safety issues such as crime, social disorder, and fear of crime.

Community policing is composed of three key components:

• Community Partnerships
• Organizational Transformation
• Problem Solving
Community Partnerships
Collaborative partnerships between the law enforcement agency and the individuals and organizations they
serve to develop solutions to problems and increase trust in police.
Community policing, recognizing that police rarely can solve public safety problems alone, encourages
interactive partnerships with relevant stakeholders. The range of potential partners is large and these
partnerships can be used to accomplish the two interrelated goals of developing solutions to problems
through collaborative problem solving and improving public trust. The public should play a role in
prioritizing and addressing public safety problems.

Other Government Agencies
Law enforcement organizations can partner with a number of other government agencies to identify
community concerns and offer alternative solutions. Examples of agencies include legislative bodies,
prosecutors, probation and parole, public works departments, neighboring law enforcement agencies,
health and human services, child support services, ordinance enforcement, and schools.

Community Members/Groups
Individuals who live, work, or otherwise have an interest in the community—volunteers, activists, formal
and informal community leaders, residents, visitors and tourists, and commuters—are a valuable resource
for identifying community concerns. These factions of the community can be engaged in achieving specific
goals at town hall meetings, neighborhood association meetings, decentralized offices/storefronts in the
community, and team beat assignments.

Nonprofits/Service Providers
Advocacy and community-based organizations that provide services to the community and advocate on its
behalf can be powerful partners. These groups often work with or are composed of individuals who share
common interests and can include such entities as victims groups, service clubs, support groups, issue
groups, advocacy groups, community development corporations, and the faith community.

Private Businesses
For-profit businesses also have a great stake in the health of the community and can be key partners
because they often bring considerable resources to bear in addressing problems of mutual concern.
Businesses can help identify problems and provide resources for responses, often including their own
security technology and community outreach. The local chamber of commerce and visitor centers can
also assist in disseminating information about police and business partnerships and initiatives, and crime
prevention practices.

48

COPS Hiring Program (CHP) Grant Owner's Manual

Media
The media represent a powerful mechanism by which to communicate with the community. They can
assist with publicizing community concerns and available solutions, such as services from government
or community agencies or new laws or codes that will be enforced. In addition, the media can have a
significant impact on public perceptions of the police, crime problems, and fear of crime.

Organizational Transformation
The alignment of organizational management, structure, personnel, and information systems to support
community partnerships and proactive problem-solving efforts.
The community policing philosophy focuses on the way that departments are organized and managed
and how the infrastructure can be changed to support the philosophical shift behind community policing.
It encourages the application of modern management practices to increase efficiency and effectiveness.
Community policing emphasizes changes in organizational structures to institutionalize its adoption and
infuse it throughout the entire department, including the way it is managed and organized, its personnel,
and its technology.

Agency Management
Under the community policing model, police management infuses community policing ideals throughout
the agency by making a number of critical changes in climate and culture, leadership, formal labor
relations, decentralized decision-making and accountability, strategic planning, policing and procedures,
organizational evaluations, and increased transparency.

Climate and culture
Changing the climate and culture means supporting a proactive orientation that values systematic problem
solving and partnerships. Formal organizational changes should support the informal networks and
communication that take place within agencies to support this orientation.

Leadership
Leaders serve as role models for taking risks and building collaborative relationships to implement
community policing and they use their position to influence and educate others about it. Leaders, therefore,
must constantly emphasize and reinforce community policing’s vision, values, and mission within their
organization and support and articulate a commitment to community policing as the predominant way of
doing business.

Labor relations
If community policing is going to be effective, police unions and similar forms of organized labor must
be a part of the process and function as partners in the adoption of the community policing philosophy.
Including labor groups in agency changes can ensure support for the changes that are imperative to
community policing implementation.

Decision-making
Community policing calls for decentralization both in command structure and decision-making.
Decentralized decision-making allows front-line officers to take responsibility for their role in community
policing. When an officer is able to create solutions to problems and take risks, he or she ultimately feels
accountable for those solutions and assumes a greater responsibility for the well-being of the community.
Decentralized decision-making involves flattening the hierarchy of the agency, increasing tolerance for
risk-taking in problem-solving efforts, and allowing officers discretion in handling calls. In addition, providing
sufficient authority to coordinate various resources to attack a problem and allowing officers the autonomy
to establish relationships with the community will help define problems and develop possible solutions.

49

COPS Hiring Program (CHP) Grant Owner's Manual

Strategic planning
The department should have a written statement reflecting a department-wide commitment to community
policing and a plan that matches operational needs to available resources and expertise. If a strategic plan
is to have value, the members of the organization should be well-versed in it and be able to give examples
of their efforts that support the plan. Components such as the organization’s mission and values statement
should be simple and communicated widely.

Policies
Community policing affects the nature and development of department policies and procedures to ensure
that community policing principles and practices have an effect on activities on the street. Problem solving
and partnerships, therefore, should become institutionalized in policies, along with corresponding sets of
procedures, where appropriate.

Organizational evaluations
In addition to the typical measures of police performance (arrests, response times, tickets issued, and crime
rates) community policing calls for a broadening of police outcome measures to include such things as
greater community satisfaction, less fear of crime, the alleviation of problems, and improvement in quality
of life. Community policing calls for a more sophisticated approach to evaluation—one that looks at how
feedback information is used, not only how outcomes are measured.

Transparency
Community policing involves decision-making processes that are more open than traditional policing.
If the community is to be a full partner, the department needs mechanisms for readily sharing relevant
information on crime and social disorder problems and police operations with the community.

Organizational Structure
It is important that the organizational structure of the agency ensures that local patrol officers have decisionmaking authority and are accountable for their actions. This can be achieved through long-term assignments,
the development of officers who are “generalists,” and using special units appropriately.

Geographic assignment of officers
With community policing, there is a shift to the long-term assignment of officers to specific neighborhoods
or areas. Geographic deployment plans can help enhance customer service and facilitate more contact
between police and citizens, thus establishing a strong relationship and mutual accountability. Beat
boundaries should correspond to neighborhood boundaries and other government services should
recognize these boundaries when coordinating government public-service activities.

Despecialization
To achieve community policing goals, officers have to be able to handle multiple responsibilities and take a
team approach to collaborative problem solving and partnering with the community. Community policing
encourages its adoption agency-wide, not just by special units, although there may be a need for some
specialist units that are tasked with identifying and solving particularly complex problems or managing
complex partnerships.

Resources and finances
Agencies have to devote the necessary human and financial resources to support community policing to
ensure that problem-solving efforts are robust and that partnerships are sustained and effective.

50

COPS Hiring Program (CHP) Grant Owner's Manual

Personnel
The principles of community policing need to be infused throughout the entire personnel system of an
agency including recruitment, hiring, selection, and retention of all law enforcement agency staff, from
sworn officers to civilians and volunteers. Personnel evaluations, supervision, and training must also be
aligned with the agencies’ community policing values.

Recruitment, hiring, and selection
Agencies need a systematic means of incorporating community policing elements into their recruitment,
selection, and hiring processes. Job descriptions should recognize community policing and problem-solving
responsibilities and encourage the recruitment of officers who have a “spirit of service,” instead of only a
“spirit of adventure.” A community policing agency also has to thoughtfully examine where it is seeking
recruits, whom it is recruiting and hiring, and what is being tested. Agencies are also encouraged to seek
community involvement in this process through the identification of competencies and participation in
review boards.

Personnel supervision/evaluations
Supervisors must tie performance evaluations to community policing principles and activities that are
incorporated into job descriptions. Performance, reward, and promotional procedures should support sound
problem-solving activities, proactive policing, community collaboration, and citizen satisfaction with police
services.

Training
Training at all levels—academy, field, and in-service—must support community policing principles and
tactics. It also needs to encourage creative thinking, a proactive orientation, communication and analytical
skills, and techniques for dealing with quality-of-life concerns and maintaining order. Officers can be trained to
identify and correct conditions that could lead to crime, raise public awareness, and engage the community
in finding solutions to problems. Field training officers and supervisors need to learn how to encourage
problem solving and help officers learn from other problem-solving initiatives. Until community policing is
institutionalized in the organization, training in its fundamental principles will need to take place regularly.

Information Systems (Technology)
Community policing is information-intensive and technology plays a central role in helping to provide ready
access to quality information. Accurate and timely information makes problem-solving efforts more effective
and ensures that officers are informed about the crime and community conditions of their beat. In addition,
technological enhancements can greatly assist with improving two-way communication with citizens and in
developing agency accountability systems and performance outcome measures.

Communication/access to data
Technology provides agencies with an important forum by which to communicate externally with the
public and internally with their own staff. To communicate with the public, community policing encourages
agencies to develop two-way communication systems through the Internet that allow for online reports,
reverse 911 and e-mail alerts, discussion forums, and feedback on interactive applications (surveys, maps),
thereby creating on-going dialogues and increasing transparency.
Technology encourages effective internal communication through memoranda, reports, newsletters,
e-mail and enhanced incident reporting, dispatch functions, and communications interoperability with
other entities for more efficient operations. Community policing also encourages the use of technology to
develop accountability and performance measurement systems that are timely and contain accurate metrics
and a broad array of measures and information.

51

COPS Hiring Program (CHP) Grant Owner's Manual

Community policing encourages the use of technology to provide officers with ready access to timely
information on crime and community characteristics within their beats, either through laptop computers
in their patrol cars or through personal data devices. In addition, technology can support crime/problem
analysis functions by enabling agencies to gather more detailed information about offenders, victims, crime
locations, and quality-of-life concerns, and to further enhance analysis.

SAFECOM Guidance
The Department of Homeland Security Office of Emergency Communications, in coordination with various
stakeholder groups, develops the annual SAFECOM Guidance on Emergency Communications Grants.
The guidance provides recommendations to grantees seeking funding for interoperable emergency
communications projects, including allowable costs, items to consider when funding emergency
communications projects, grants management best practices for emergency communications grants, and
information on standards that ensure greater interoperability. The guidance is intended to ensure that
federally-funded investments are compatible and support national goals and objectives for improving
interoperability nationwide. Grantees (including sub-grantees) that are using TRGP funds to support
emergency communications activities should comply with the latest version of SAFECOM Guidance,
including provisions on technical standards that ensure and enhance interoperable communications. The
most recent version of SAFECOM Guidance is available at: www.safecomprogram.gov/grant/Default.aspx.

Quality and accuracy of data
Information is only as good as its source and, therefore, it is not useful if it is of questionable quality and
accuracy. Community policing encourages agencies to put safeguards in place to ensure that information
from various sources is collected in a systematic fashion and entered into central systems that are linked
to one another and checked for accuracy so that it can be used effectively for strategic planning, problem
solving, and performance measurement.

Problem Solving
The process of engaging in the proactive and systematic examination of identified problems to develop and
evaluate effective responses.
Community policing emphasizes proactive problem solving in a systematic and routine fashion. Rather than
responding to crime only after it occurs, community policing encourages agencies to proactively develop
solutions to the immediate underlying conditions contributing to public safety problems. Problem solving
must be infused into all police operations and guide decision-making efforts. Agencies are encouraged to
think innovatively about their responses and view making arrests as only one of a wide array of potential
responses. A major conceptual vehicle for helping officers to think about problem solving in a structured
and disciplined way is the SARA (Scanning, Analysis, Response, and Assessment) problem-solving model.
Scanning: Identifying and prioritizing problems
The objectives of scanning are to identify a basic problem, determine the nature of that problem,
determine the scope of seriousness of the problem, and establish baseline measures. An inclusive list of
stakeholders for the selected problem is typically identified in this phase. A problem can be thought of as
two or more incidents similar in one or more ways and that is of concern to the police and the community.
Problems can be a type of behavior, a place, a person or persons, a special event or time, or a combination
of any of these. The police, with input from the community, should identify and prioritize concerns.

52

COPS Hiring Program (CHP) Grant Owner's Manual

Analysis: Researching what is known about the problem
Analysis is the heart of the problem-solving process. The objectives of analysis are to develop an
understanding of the dynamics of the problem, develop an understanding of the limits of current responses,
establish correlation, and develop an understanding of cause and effect. As part of the analysis phase, it is
important to find out as much as possible about each aspect of the crime triangle by asking Who?, What?,
When?, Where?, How?, Why?, and Why Not? about the victim, offender, and crime location.
Response: Developing solutions to bring about lasting reductions in the number and extent
of problems
The response phase of the SARA model involves developing and implementing strategies to address an
identified problem by searching for strategic responses that are both broad and uninhibited. The response
should follow logically from the knowledge learned during the analysis and should be tailored to the specific
problem. The goals of the response can range from either totally eliminating the problem, substantially
reducing the problem, reducing the amount of harm caused by the problem, or improving the quality of
community cohesion.
Assessment: Evaluating the success of the responses
Assessment attempts to determine if the response strategies were successful by understanding if the
problem declined and if the response contributed to the decline. This information not only assists the
current effort but also gathers data that build knowledge for the future. Strategies and programs can be
assessed for process, outcomes, or both. If the responses implemented are not effective, the information
gathered during analysis should be reviewed. New information may have to be collected before new
solutions can be developed and tested. The entire process should be viewed as circular rather than linear,
meaning that additional scanning, analysis, or responses may be required.
Using the crime triangle to focus on immediate conditions (victim/offender/ location)
To understand a problem, many problem solvers have found it useful to visualize links among the
victim, offender, and location (the crime triangle) and those factors that could have an impact on them,
for example, capable guardians for victims (e.g., security guards, teachers, and neighbors), handlers for
offenders (e.g., parents, friends, and probation), and managers for locations (e.g., business merchants, park
employees, and motel clerks). Rather than focusing primarily on addressing the root causes of a problem,
the police focus on the factors that are within their reach, such as limiting criminal opportunities and
access to victims, increasing guardianship, and associating risk with unwanted behavior.

53

COPS Hiring Program (CHP) Grant Owner's Manual

Appendix D – COPS Hiring Program (CHP) File Management:
Documents to Maintain in CHP Grant File
Records must be maintained throughout the three-year CHP grant period and for at least three years
following the official closeout of the CHP grant.
GRANT PROGRAM____CHP_________GRANT # ______________________________________
GRANT AWARD START DATE_____________ORIGINAL AWARD END DATE____________
EXTENDED AWARD END DATE (if applicable)________________________
COPY OF GRANT APPLICATION (You can access the final copy of your CHP application through the COPS
website at www.cops.usdoj.gov, using the Account Access link, print a copy of the application, and keep it
with your agency’s CHP grant records.)
_____

COPY OF GRANT AWARD DOCUMENT

_____

FINANCIAL CLEARANCE MEMO

GRANT AWARD MODIFICATION APPROVAL LETTERS (w/ Revised Budget Information) AND/OR GRANT
EXTENSION APPROVAL LETTERS (if applicable)
_____

QUARTERLY FEDERAL FINANCIAL REPORT – SF-425 (for each quarter of the grant period)

_____

PROGRAMMATIC PROGRESS REPORTS

• CHP Quarterly Progress Report(s) (for each quarter of the grant period)
• Closeout Report
_____

SUPPORTING DOCUMENTATION FOR DRAWDOWNS

• W2 Employee Forms (Copy)
• Records of salary / approved fringe benefits rates for each person hired under the grant
• Records of hire dates for each person hired under the grant
• Payroll records / Time & attendance records
• Postal receipts / Fax transmission reports (to prove submission dates)
• Log of reimbursement requests made via GPRS
• Copies of checks or wire transfer documents (if applicable)
• Copies of financial office journal entries (if applicable)

54

COPS Hiring Program (CHP) Grant Owner's Manual

_____

ADDITIONAL SUPPORTING DOCUMENTATION FOR MILITARY VETERAN HIRES

• Copy of Certificate of Release or Discharge from Active Duty (DD-214)
_____

ADDITIONAL SUPPORTING DOCUMENTATION FOR REHIRES

• Records of the date of lay-off(s)
• Records demonstrating the reason(s) for the lay-off(s), specifically showing fiscal reasons

that are unrelated to the availability or receipt of CHP funds. [Records that may be used to
prove that scheduled lay-offs are occurring for local economic reasons that are unrelated
to the availability of CHP grant funds may include (but are not limited to) council or
departmental meeting minutes, memoranda, notices, or orders discussing the lay-offs;
notices provided to the individual officers regarding the date(s) of the lay-offs; and/or
budget documents ordering departmental and/or jurisdiction-wide budget cuts.]

• Records demonstrating that your agency continued funding the officers with local funds
until the date of the scheduled lay-offs and did not draw down on CHP funding for the
positions until the lay-offs otherwise would have occurred.

• Records demonstrating that your agency paid any higher-than-entry-level salary and
benefits costs to rehired officers with local funds and used CHP funds only for the
approved entry-level salary and benefits package.

_____

SUPPORTING DOCUMENTATION FOR RETENTION

• Records (e.g., council meeting minutes) demonstrating that your agency plans to retain.
• Personnel records (e.g., employee action forms) with the employment dates of each officer.
[If a position becomes vacant during the grant and/or retention period, your agency must
maintain records of the employment dates of any new officer(s) hired to fill the position.]

• Records demonstrating that your agency took timely and active steps to fill all vacancies
occurring during the retention period in accordance with the agency’s standard hiring
practices and procedures.

• Records demonstrating the date each officer position was retained with local funds and
that each position was retained with local funds for at least 12 months following the
36-month grant period.

_____

GRANT CORRESPONDENCE (All other general correspondence between COPS and grantee)

_____

MEDIA REPORTS
[Newspaper clippings, magazine articles, certificates, and/or other noteworthy items should be
included to illustrate achievements and successes of the grant program, such as community
policing highlights and other grant-related accomplishments. In addition, any CDs, DVDs,
electronic newsletters, brochures, website addresses, and/or other similar information
published in connection with the grant should be referenced.]

55

COPS Hiring Program (CHP) Grant Owner's Manual

In the event of a COPS grant monitoring review, the following information should be retained:

Reduction-in-Force Review

• The number of sworn officer positions (both full-time and part-time) funded in the agency’s

budget with local or other non-COPS funding during each fiscal year as of the threshold review
date (please note that this may include vacant but funded positions).

• Identify the current number of vacancies among the agency’s locally-funded sworn personnel,
the dates on which the positions were vacated, whether the agency intends to fill the
vacancies, and the steps, if any, which have been taken to fill the vacancies.

• Provide supporting documentation from the time the reduction-in-force occurred indicating

the reason(s) for the reduction-in-force (examples of supporting documentation may include
minutes from council meetings, budget directives, contemporaneous memoranda, etc.).

• Identify the number of COPS-funded officers the agency currently employs.
• Documentation regarding whether other local departments in the city/township have
experienced similar manpower or budget reductions for the same reasons as the PD.

• Letters from the agency’s government executive and law enforcement executive explaining the
reduction-in-force and addressing whether the reduction-in-force was unrelated to the receipt
of the COPS Office CHP funding and therefore would have occurred even in the absence of the
CHP grant.

• Provide a request to continue implementing all applicable COPS Office grants (identifying
which grants are in place) despite the reduction-in-force.

Failure to Retain Review

• Evidence to show that attempts have failed to add the COPS-funded positions to a request
for local funding during local budget negotiations; attempts have failed to obtain other
non-federal funding sources (such as state grants) to support the additional positions at
the termination of the COPS Office grant; and attempts have failed to seek additional law
enforcement funding from private sources, including corporate, nonprofit, and foundation
donations or grants.

• Documentation of any of the following mitigating circumstances that may have hindered

agency attempts to implement the retention plan: evidence to show that the jurisdiction has
been declared bankrupt by a court of law; jurisdiction has been placed in receivership, or its
functional equivalent, by the state or federal government; jurisdiction has been declared a
financially distressed area by its state; budgetary imbalance or expenditure cutbacks resulting
in significant reductions in other services provided by the agency or significant lay-offs of the
agency’s personnel; extraordinary and unanticipated nonrecurring expenses and/or loss of
revenue (including closure or relocation of major employers) resulting in a material effect on
the jurisdiction’s fiscal condition; significant downgrading of the jurisdiction’s bond rating for
fiscal-related reasons; filing for bankruptcy, receivership, or similar measure, with the request for
relief pending; location within an area in which a declaration of major disaster has been made
pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act; and/or other
events or conditions demonstrating severe fiscal distress.

56

COPS Hiring Program (CHP) Grant Owner's Manual

Excess Cash Review

• Identify the total amount of grant funding drawn down from the grant.
• Summary and supporting documentation of how the agency expended grant funding.
• Revised Federal Financial Reports.
Unallowable/Unsupported Costs Review

• Payroll ledgers for all expenses charged to the grant.
Community Policing Review

• Brochures, newsletters, or any documents detailing the agency’s community policing efforts as
specified in your grant application, particularly in the following key areas:

—— Organizational Commitment
◾◾ Community policing principles found in mission and values statements, policy and
procedures manuals, etc.
◾◾ Community policing training information from the academy.
—— Problem Solving Activities
◾◾ Building on information systems to enhance crime analysis capabilities.
◾◾ Identifying crime problems by looking at crime trends.
◾◾ Identifying crime problems with members of the community or other government
agencies.
◾◾ Preventing crime by focusing on conditions that lead to crime.
—— Community Partnerships
—— Meetings with community members to learn about specific problems.
◾◾ Locating offices or stations within neighborhoods.
◾◾ Use of volunteers.
◾◾ Providing community policing training to citizens.
◾◾ Police participation in community organization working groups and/or special programs
for schools and other interest groups which enhance crime prevention.

57

COPS Hiring Program (CHP) Grant Owner's Manual

Appendix E – Memorandum of Understanding Guidance
Developing Your School-Based Partnership
School–Law Enforcement partnerships are built on a foundation of shared goals, ongoing communication,
and positive contacts. When schools, communities, and law enforcement agencies work together to
creatively tackle problems a number of positive outcomes can be expected, including:

• An improved ability of law enforcement agencies, schools, and community groups to gather and
analyse useful and timely information about crime and fear of crime

• An improved ability of law enforcement agencies, schools, and community groups to work together
in developing innovative, systematic, sustainable long-term approaches to reducing and preventing
crime within and around schools

• An improved ability to identify measurable outcomes on the targeted crime
• Enhancing the quality of life for students, faculty, and staff by fostering a safer environment that is
conducive to learning by reducing crime, the fear of crime, and the climate for violent behavior

• An improved ability, through coordinated training, for schools and law enforcement agencies to
properly plan, prepare, and respond to school safety threats

• An improved partnership through coordinated training on topics such as basic childhood and

adolescent development and age-appropriate responses; conflict resolution and de-escalation
techniques; bias-free policing, including implicit bias and cultural competence; restorative justice
techniques; and working with specific student groups such as students with disabilities or limited
English proficiency or students who are lesbian, gay, bisexual, and transgender (LGBT)

• An improved understanding of disciplinary roles implemented by school administrators and the School
Resource Officer (SRO), specifically that the school code of conduct and routine disciplinary measures
are the responsibility of the school administrators, and that law enforcement actions (arrests, citations,
traffic enforcement, or court referrals) should only be used when necessary and only as a last resort

Developing a Memorandum of Understanding
Grantees that selected “School Based Policing through School Resource Officers” as their community
policing problem area in their CHP application are required to submit to the COPS Office a Memorandum of
Understanding (MOU) between the law enforcement agency and their school partner(s) before drawing
down funds. The MOU (often called an “interagency agreement” or Memorandum of Agreement or MOA) is
a partnership guide that is built upon mutual respect and trust that specifies the roles and responsibilities of
the partnering agencies. Every jurisdiction with a school–law enforcement partnership should have such an
agreement, as it defines the roles and responsibilities of the individual and partners involved, including SROs,
school officials, law enforcement and education departments, students, and parents. As a policy instrument,
the MOU should be considered a working document that operates within the context created by federal
and state laws.

58

COPS Hiring Program (CHP) Grant Owner's Manual

Memorandum of Understanding Guidelines
The following information should be included within an MOU. The COPS Office strongly encourages law
enforcement agencies to work collaboratively with school partners to formulate additional information that
will help successfully implement their overall school safety plans.
Under the 2013 COPS Hiring Program, SROs must spend a minimum of 75 percent of their time in and
around primary and/or secondary schools, working on youth-related activities.
A. Purpose of the MOU
This statement may already exist within your ongoing partnership, or may need to be developed jointly to
assist in defining the primary purpose of your partnership. The statement of purpose should describe the
agencies that are entering into the partnership, and the effective date of the agreement.
Include the names of the school(s) that are part of the partnership agreement.
B. Description of Partner Roles and Responsibilities
This description should include the roles of the school district and the law enforcement agency. It should
also clearly indicate that school based officers will not respond to calls of discipline problems involving
students. School administration should be responsible for handling these problems, except those involving
criminal behavior.
The MOU should include the roles and responsibilities of the school partner. These roles may include
providing a work space for the SRO, establishing standing meetings, and working with school administrators
in identifying problems and evaluating progress under the MOU. The school administrator should ensure
that school staff cooperates with police investigations and any subsequent actions related to crime or
criminal activity on campus.
The law enforcement partner is responsible for the selection of officer(s) assigned to the school, and these
officers should adhere to the principles of community policing. This section of the MOU should define the
role of the SRO, including the assigned hours of SRO duty, and should specify arrival and departure times.
The responsibilities of the SRO should also specify whether after-hour duties (e.g., providing an officer
presence during athletic or other school events) may be performed, and whether time spent in court,
attending interagency meetings, and investigating school-related crimes fall within the scope of SRO duties.
The MOU should include examples of the activities that the SRO will engage in. These may include:

• Handling calls for services within and around

• Serving as liaisons between the school and

the school

other police agencies and investigative units, as
required or when necessary

• Taking action against unauthorized persons on

• Serving as a member of a school team to refer

school property

students to professional services within both
the school (guidance counselors and/or social
workers) and the community (youth and family
service organizations)

• Conducting comprehensive safety and security
assessments

• Developing emergency management and
incident response systems based on the
National Incident Management System
(NIMS) and the four phases of emergency
management: mitigation/prevention,
preparedness, response, and recovery

• Building relationships with juvenile justice

counselors to help connect youth with needed
services

• Developing and expanding crime prevention
efforts for students

• Developing and implementing safety plans or

• Developing and expanding community justice

strategies

initiatives for students

• Integrating appropriate security equipment/
technology solutions

59

COPS Hiring Program (CHP) Grant Owner's Manual

C. Information Sharing
This section may address the type and the extent to which information will be shared between the law
enforcement agency and school or school district partners. For example, the type of information that the
school is permitted/willing to share with law enforcement, as well as information flow from law enforcement
to school partner(s). When entering into an MOU, agencies should consider all federal or state laws that
govern the collection, use, and dissemination of student records, including the Family Educational Rights
and Privacy Act (FERPA).
D. Supervision Responsibility and Chain of Command for the SRO
This section should clearly establish a definitive chain of command for the SRO, including the individual(s)
responsible for the supervision of the SRO. With rare exception, this responsibility lies with the law
enforcement executive or his/her law enforcement designee.
E. Signatures
The MOU must be signed by both the highest-ranking law enforcement executive (i.e., Chief of Police or
Sheriff ) and the school official(s) who will have general educational oversight and decision-making authority
(i.e., Board of Education Director, Superintendent, and School Principal). The MOU should be developed
with participation from school administrators and officers assigned to the school(s) so that both the law
enforcement agency and the school(s) bound by the MOU clearly understand their roles and responsibilities.

Additional COPS Office Resources
School Safety CD-ROM
http://ric-zai-inc.com/ric.php?page=detail&id=COPS-CD010
Assigning Police Officers to Schools
http://ric-zai-inc.com/ric.php?page=detail&id=COPS-P182
The Beat, COPS Office monthly podcast series on issues related to youth safety
www.cops.usdoj.gov/Default.asp?Item-2370
A Day in the Life of a School Resource Officer
http://cops.usdoj.gov/html/dispatch/04-2013/a_day_in_the_life.asp
Executive Summary: Secure Our Schools Program Assessment
http://ric-zai-inc.com/ric.php?page=detail&id=COPS-W0696
Bullying in Schools
http://ric-zai-inc.com/ric.php?page=detail&id=COPS-P029
Bomb Threats in Schools
http://ric-zai-inc.com/ric.php?page=detail&id=COPS-P069

References
To Protect and Educate: The School Resource Officer and the Prevention of Violence in Schools. National
Association of School Resource Officers, 2012. www.nasro.org/sites/default/files/pdf_files/NASRO_Protect_
and_Educate.pdf
Safe and Secure: Guides to Creating Safer Schools, Guide 5: Fostering School-Law Enforcement Partnerships. Office
of Justice and Juvenile Delinquency Prevention, 2002. https://www.ncjrs.gov/pdffiles1/ojjdp/book5.pdf.

60

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
To obtain details on COPS programs, call the COPS Office Response Center at 800-421-6770.
Visit the COPS Office online at www.cops.usdoj.gov.

August 2013

